 
Exhibit 10.2

EXECUTION COPY
 
AMENDED AND RESTATED SERIES 2004-ONE INDENTURE SUPPLEMENT
 
Dated as of March 1, 2010
 
to
 
MASTER INDENTURE
 
Dated as of July 14, 2000
 
____________________________________________________________________
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST
 
SERIES 2004-ONE
 
Series 2004-One Asset Backed Notes
 
Class A Floating Rate Asset Backed Variable Funding Notes
Class B Floating Rate Asset Backed Variable Funding Notes
Class C Floating Rate Asset Backed Variable Funding Notes
Class D Asset Backed Variable Funding Notes


____________________________________________________________________
 


 
among
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST
 
Issuer
 
COMPUCREDIT CORPORATION
 
Servicer
 
and
 
THE BANK OF NEW YORK MELLON
 
Indenture Trustee
 
on behalf of the Series 2004-One Noteholders
 

{O1516522;8}
 
 

--------------------------------------------------------------------------------

 




  TABLE OF CONTENTS Page
ARTICLE I
Creation of the Series 2004-One Notes
1
Section 1.01.
Designation.
1
ARTICLE II
Definitions
1
Section 2.01.
Definitions.
1
ARTICLE III
Servicing Fee and Interchange
11
Section 3.01.
Servicing Compensation; Interchange.
11
ARTICLE IV
Rights of Series 2004-One Noteholders and Allocation and Application of
Collections
12
Section 4.01.
Collections and Allocations.
12
Section 4.02.
Determination of Class D Monthly Interest.
13
Section 4.03.
[Reserved].
13
Section 4.04.
Required Amounts.
13
Section 4.05.
Application of Available Funds and Available Principal Collections.
13
Section 4.06.
Defaulted Amounts; Reduction Amounts.
14
Section 4.07.
Reallocated Principal Collections.
15
Section 4.08.
Excess Finance Charge Collections.
15
Section 4.09.
Reallocated Series Finance Charge Collections.
15
Section 4.10.
Shared Principal Collections.
16
Section 4.11.
Spread Account.
16
Section 4.12.
Principal Amount Increases.
16
Section 4.13.
Interest Rate Caps.
17
Section 4.14.
Pre-Funding Account.
18
Section 4.15.
Yield Supplement Account.
18
Section 4.16.
Incentive Servicing Fee Account.
19
ARTICLE V
Distributions and Reports to Series 2004-One Noteholders
20
Section 5.01.
Distributions.
20
Section 5.02.
Reports and Statements to Series 2004-One Noteholders.
20
ARTICLE VI
Early Redemption Events
21
Section 6.01.
Early Redemption Events.
21
ARTICLE VII
Optional Redemption; Series Termination
22
Section 7.01.
Optional Redemption.
22
Section 7.02.
Stated Maturity Date.
22
ARTICLE VIII
Redemption of Series 2004-One Notes; Final Distributions
22
Section 8.01.
Sale of Receivables or Redemption of the Notes pursuant to Section 2.06 or 8.01
of the Transfer and Servicing Agreement and Sections 5.05 and 5.18 of the
Indenture and Section 7.01.
22
ARTICLE IX
Miscellaneous Provisions
23
Section 9.01.
Ratification of Agreement.
23
Section 9.02.
Counterparts.
23
Section 9.03.
Governing Law.
23
Section 9.04.
Tax Matters.
23
Section 9.05.
Transfer of Class D Notes..
25
Section 9.06.
Limitation of Owner Trustee Liability.
25
Section 9.07.
Limitation of Indenture Trustee Liability.
25
Section 9.08.
Paired Series.
25

 
 
i

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SERIES 2004-ONE INDENTURE SUPPLEMENT, dated as of March 1,
2010 (this “Supplement”), among COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS
TRUST, a business trust organized and existing under the laws of the State of
Nevada (the “Issuer”), COMPUCREDIT CORPORATION, a Georgia corporation, as
Servicer (the “Servicer”), and THE BANK OF NEW YORK MELLON, a banking
corporation organized and existing under the laws of the State of New York, not
in its individual capacity, but solely as Indenture Trustee (together with its
successors in the trusts thereunder as provided in the Indenture, the “Indenture
Trustee”) under the Master Indenture dated as of July 14, 2000 (as amended and
in effect from time to time, the “Indenture”) among the Issuer, the Servicer and
the Indenture Trustee.
 
WHEREAS, Section 2.10 of the Indenture provides that the Issuer may, pursuant to
one or more Indenture Supplements, direct the Indenture Trustee, on behalf of
the Issuer, to issue one or more Series of Notes and to set forth the Principal
Terms of such Series.  The Issuer, the Servicer and the Indenture Trustee have
previously created and issued a Series of Notes pursuant to the Series 2004-One
Indenture Supplement to the Master Indenture, dated as of January 30, 2004, as
amended (the "Original Supplement"); and
 
WHEREAS, the Issuer, the Servicer and the Indenture Trustee desire to amend and
restate the Original Supplement in accordance with the provisions of Section
9.02 of the Master Indenture to read in its entirety as set forth below,
including but not limited to splitting the Class C Notes into two subclasses of
notes, the Class C-1 Notes and Class C-2 Notes.
 
NOW THEREFORE, pursuant to Section 9.02 of the Master Indenture, the parties
hereby agree that effective on and as of the Amendment Date (as defined below),
the Original Supplement is hereby amended to read in its entirety as follows:
 


 
ARTICLE I                      
 


 
Creation of the Series 2004-One Notes
 
Section 1.01. Designation.
 
(a) On the Closing Date the Indenture and the Original Supplement created and
designated a Series of Notes issued and known as the “CompuCredit Credit Card
Master Note Business Trust, Series 2004-One Notes” or the “Series 2004-One
Notes.”  The Series 2004-One Notes were issued in four Classes, the first of
which is known as the “Class A Series 2004-One Floating Rate Asset Backed
Variable Funding Notes”, the second of which is known as the “Class B Series
2004-One Floating Rate Asset Backed Variable Funding Notes”, the third of which
is known as the “Class C Series 2004-One Floating Rate Asset Backed Variable
Funding Notes”, which are hereby subdivided on the Amendment Date into the
“Class C-1 Series 2004-One Floating Rate Asset Backed Variable Funding Notes”
and the “Class C-2 Series 2004-One Floating Rate Asset Backed Variable Funding
Notes”, and the fourth of which is known as the “Class D Series 2004-One Asset
Backed Variable Funding Notes”.  The Series 2004-One Notes shall be due and
payable on the Stated Maturity Date.
 
(b) Series 2004-One shall be included in Group VIII and shall be a variable
funding Series, an Excess Allocation Series and a Principal Sharing
Series.  Except with respect to a Paired Series designated pursuant to Section
9.08, Series 2004-One shall not be subordinated to any other
Series.  Notwithstanding any provision in the Indenture or this Supplement to
the contrary, the first Distribution Date with respect to Series 2004-One shall
be the March 2004 Distribution Date.  The Interest Rate Cap Provider shall not
be a Series Enhancer for purposes of the Indenture, this Supplement and the
other Transaction Documents.
 
(c) In the event that any term or provision contained herein shall conflict with
or be inconsistent with any term or provision contained in the Indenture, the
terms and provisions of this Supplement shall be controlling.
 
ARTICLE II                      
 


 
Definitions
 
Section 2.01. Definitions.
 
(a) All capitalized terms not otherwise defined herein are defined in the
Indenture, the Transfer and Servicing Agreement or the Trust Agreement
(including by way of reference to other documents).  Each capitalized term
defined herein shall relate only to the Series 2004-One Notes and no other
Series of Notes issued by the Issuer.  Whenever used in this Supplement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and the masculine as well as the feminine and neuter genders
of such terms.
 
“Additional Monthly Servicing Fee” shall have the meaning specified in
subsection 3.01(d).
 
“Additional Monthly Servicing Fee Rate” shall mean as of any date of
determination (1) to the extent that a Supplemental Servicer Default has not
occurred and is then continuing and CompuCredit is the Servicer, the percentage
specified in Item 12(a) of Schedule 2.01; and (2) to the extent that a
Supplemental Servicer Default has occurred and is then continuing or CompuCredit
is not the Servicer, the percentage specified in Item 12(b) of Schedule 2.01.
 
 
1

--------------------------------------------------------------------------------

 
“Aggregate Interest Rate Caps Notional Amount” shall mean an amount equal to the
sum of the notional amounts or equivalent amounts of all outstanding Interest
Rate Caps and Replacement Interest Rate Caps.
 
“Allocation Amount” shall mean, as of any date of determination, an amount equal
to (a) the Initial Note Principal Balance plus (b) the total amount of Class A
Note Principal Balance Increases, Class B Note Principal Balance Increases,
Class C-1 Note Principal Balance Increases, Class C-2 Note Principal Balance
Increases and Class D Note Principal Balance Increases  on or prior to such
date, minus (c) the Pre-Funding Allocation Adjustment, minus (d) the total
amount of principal payments made on the Series 2004-One Notes prior to such
date, minus (e) the excess, if any, of the total amount of Reduction Amounts for
all prior Distribution Dates and Reallocated Principal Collections that under
Section 4.07 were used to fund the Class A Required Amount, the Class B Required
Amount or the Class C Required Amount on all prior Distribution Dates over such
Reduction Amounts and Reallocated Principal Collections reimbursed pursuant to
subsection 4.05(a)(xi) prior to such date.
 
"Amendment Date" is defined in the Note Purchase Agreement.
 
“Available Funds” shall mean, for any Distribution Date, an amount equal to the
sum of (a) the Reallocated Series Finance Charge Collections, (b) the Excess
Finance Charge Collections allocated to Series 2004-One, (c) the amount of
funds, if any, to be withdrawn from the Spread Account, which pursuant to
subsection 4.11(c) are required to be included in Available Funds with respect
to such Distribution Date, (d) the Interest Rate Cap Payments, if any, (e) any
Pre-Funding Investment Proceeds, Yield Supplement Investment Proceeds and
Incentive Servicing Fee Investment Proceeds and (f) the amount of funds, if any,
to be withdrawn from the Yield Supplement Account that, pursuant to subsection
4.15(c), are required to be included in Available Funds on such Distribution
Date.
 
“Available Principal Collections” shall mean, with respect to any Monthly
Period, an amount equal to the sum of (a) (i) an amount equal to the
Fixed/Floating Allocation Percentage of Series 2004-One Allocable Principal
Collections received during such Monthly Period minus (ii) the amount of
Reallocated Principal Collections with respect to such Monthly Period which
pursuant to Section 4.07 are required to fund the Class A Required Amount, the
Class B Required Amount or the Class C Required Amount for the related
Distribution Date minus (iii) during the Planned Redemption Period, the total
amount paid to the Transferor for the purchase price of Principal Receivables
pursuant to subsection 4.01(c)(ii)(y) during such Monthly Period, (b) any Shared
Principal Collections with respect to other Series that are allocated to Series
2004-One in accordance with Section 4.02 of the Transfer and Servicing Agreement
and Section 4.10, (c) the net proceeds of the sale of all or a portion of an
Interest Rate Cap received during such Monthly Period and (d) any other amounts
which pursuant to subsection 4.05(a) are to be treated as Available Principal
Collections with respect to the related Distribution Date.
 
“Available Spread Account Amount” shall mean, with respect to any Distribution
Date, the lesser of (a) the principal amount on deposit in the Spread Account on
such date (before giving effect to any deposit to be made to the Spread Account
on such date) and (b) the Required Spread Account Amount.
 
“Average Allocation Amount” shall mean, for any period, the sum of the
Allocation Amounts for each day in such period divided by the number of days in
such period.
 
“Average Note Principal Balance” shall mean, for any period, the sum of the Note
Principal Balances for each day in such period divided by the number of days in
such period.
 
“Average Principal Receivables” shall mean, for any period, the sum of the
Principal Receivables for each day in such period divided by the number of days
in such period.
 
“Backup Servicer” shall mean First National Bank of Omaha and its successors and
assigns in such capacity.
 
“Base Rate” shall mean, with respect to any Monthly Period, the annualized
percentage equal to (a) the sum of the Class A Monthly Interest, the Class B
Monthly Interest, the Class C-1 Monthly Interest, the Class C-2 Monthly
Interest, the Monthly Servicing Fee, the Monthly Backup Servicer Fee, the
Monthly Supplemental Servicing Fee, the Additional Monthly Servicing Fee and the
Incentive Servicing Fee and an amount equal to the product of (x) the Series
2004-One Allocation Percentage and (y) any amount that the Transferor is
required to deposit on the related Distribution Date into the Special Funding
Account pursuant to Section 3.08 of the Transfer and Servicing Agreement but
fails to deposit, in each case with respect to the related Distribution
Date  divided by (b) the Average Note Principal Balance for such Monthly Period.
 
“Change of Control” shall mean any of the following:
 
(1)           the direct or indirect disposition of substantially all the assets
of CompuCredit (whether by sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions to any person (as such
term is used in Section 13(d)(3) of the Exchange Act)) (excluding, for the
avoidance of doubt, portfolio sales to the extent such sales would be customary
for a business comparable to CompuCredit);
 
(2)           the consummation of any transaction or series of related
transactions (including any merger or consolidation) resulting in any Person
(other than Key Stockholders and their affiliates) becoming the beneficial owner
(as determined in accordance with Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have beneficial ownership of all shares
that such Person has the right to acquire, whether such right is exercisable
immediately or only after passage of time) of more than 40% of the voting stock
of CompuCredit; provided, however, that no Change of Control shall be deemed to
have occurred pursuant to this clause (2) if David G. Hanna, Frank J. Hanna and
entities controlled by them hold, in aggregate for both such individuals and
their controlled entities, beneficial ownership of the voting stock of
CompuCredit in a percentage greater than the percentage of such Person’s
beneficial ownership of the voting stock of CompuCredit;
 
(3)           the first day on which the majority of the Board of Directors of
CompuCredit are not Continuing Directors; or
 
(4)           the first day when David G. Hanna, Frank J. Hanna and entities
controlled by them cease to hold, in aggregate for both such individuals and
their controlled entities, beneficial ownership of at least 40% of the voting
securities of CompuCredit on a fully diluted basis.
 
“Class A Additional Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
“Class A Average Note Principal Balance” shall mean, for any period, the sum of
the Class A Note Principal Balances for each day in such period divided by the
number of days in such period.
 
“Class A Costs” shall mean, with respect to any Distribution Date, the Class A
Percentage of the Unused Fee and any amounts owing to the Class A Noteholders
pursuant to Article V of the Note Purchase Agreement.
 
2

--------------------------------------------------------------------------------

 
 
“Class A Initial Note Principal Balance” shall mean the amount specified in Item
1 of Schedule 2.01.
 
“Class A Monthly Interest” shall have the meaning specified in the Note Purchase
Agreement.
 
“Class A Note Principal Balance” shall mean, on any date, (a) the Class A
Initial Note Principal Balance, plus (b) the total amount of Class A Note
Principal Balance Increases made on or prior to such date, minus (c) the total
amount of principal payments made on the Class A Notes on or prior to such date.
 
“Class A Note Principal Balance Increase” shall have the meaning specified in
subsection 4.12(a).
 
“Class A Noteholder” shall mean the Person in whose name a Class A Note is
registered in the Note Register.
 
“Class A Notes” shall mean any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee pursuant to the Original
Supplement or, with respect to any replacement Notes issued after the Amendment
Date, pursuant to this Supplement, substantially in the form of Exhibit A-1.
 
“Class A Percentage” shall mean the percentage equivalent of a fraction the
numerator of which is the Class A Note Principal Balance and the denominator of
which is the Note Principal Balance.
 
“Class A Required Amount” shall have the meaning specified in Section 4.04.
 
“Class B Additional Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
“Class B Average Note Principal Balance” shall mean, for any period, the sum of
the Class B Note Principal Balances for each day in such period divided by the
number of days in such period.
 
“Class B Costs” shall mean, with respect to any Distribution Date, the Class B
Percentage of the Unused Fee and any amounts owing to the Class B Noteholders
pursuant to Article V of the Note Purchase Agreement.
 
“Class B Initial Note Principal Balance” shall mean the amount specified in Item
2 of Schedule 2.01.
 
“Class B Monthly Interest” shall have the meaning specified in the Note Purchase
Agreement.
 
“Class B Note Principal Balance” shall mean, on any date, (a) the Class B
Initial Note Principal Balance, plus (b) the total amount of Class B Note
Principal Balance Increases made on or prior to such date, minus (c) the total
amount of principal payments made on the Class B Notes on or prior to such date.
 
“Class B Note Principal Balance Increase” shall have the meaning specified in
subsection 4.12(a).
 
“Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered in the Note Register.
 
“Class B Notes” shall mean any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee pursuant to the Original
Supplement or, with respect to any replacement Notes issued after the Amendment
Date, pursuant to this Supplement, substantially in the form of Exhibit A-2.
 
“Class B Percentage” shall mean the percentage equivalent of a fraction, the
numerator of which is the Class B Note Principal Balance and the denominator of
which is the Note Principal Balance.
 
“Class B Required Amount” shall have the meaning specified in Section 4.04.
 
“Class C Initial Note Principal Balance” shall mean the amount specified in
Item  3(c) of Schedule 2.01.
 
“Class C Note Principal Balance” shall mean, on any date, the sum of the Class
C-1 Note Principal Balance and the Class C-2 Note Principal Balance, each as of
such date.
 
“Class C Noteholder” shall mean the Person in whose name a Class C Note is
registered in the Note Register.
 
“Class C Notes” shall mean any one of the Class C-1 Notes or Class C-2 Notes.
 
“Class C Required Amount” shall have the meaning specified in Section 4.04.
 
“Class C-1 Additional Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
 “Class C-1 Average Note Principal Balance” shall mean, for any period, the sum
of the Class C-1 Note Principal Balances for each day in such period divided by
the number of days in such period.
 
“Class C-1 Costs” shall mean, with respect to any Distribution Date, the Class
C-1 Percentage of the Unused Fee and any amounts owing to the Class C-1
Noteholders pursuant to Article V of the Note Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
“Class C-1 Initial Note Principal Balance” shall mean the amount specified in
Item 3(a) of Schedule 2.01.
 
“Class C-1 Monthly Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
 “Class C-1 Note Principal Balance” shall mean, on any date, (a) the Class C-1
Initial Note Principal Balance, plus (b) the total amount of Class C-1 Note
Principal Balance Increases made on and after the Amendment Date and on or prior
to such date, minus (c) the total amount of principal payments made on the Class
C-1 Notes on or prior to such date.
 
“Class C-1 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.12(a).
 
“Class C-1 Noteholder” shall mean the Person in whose name a Class C-1 Note is
registered in the Note Register.
 
“Class C-1 Notes” shall mean any one of the Class C-1 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3.
 
 “Class C-1 Percentage” shall mean the percentage equivalent of a fraction, the
numerator of which is the Class C-1 Note Principal Balance and the denominator
of which is the Note Principal Balance.
 
“Class C-2 Additional Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
“Class C-2 Average Note Principal Balance” shall mean, for any period, the sum
of the Class C-2 Note Principal Balances for each day in such period divided by
the number of days in such period.
 
“Class C-2 Costs” shall mean, with respect to any Distribution Date, the Class
C-2 Percentage of the Unused Fee and any amounts owing to the Class C-2
Noteholders pursuant to Article V of the Note Purchase Agreement.
 
“Class C-2 Initial Note Principal Balance” shall mean the amount specified in
Item 3(b) of Schedule 2.01.
 
“Class C-2 Monthly Interest” shall have the meaning specified in the Note
Purchase Agreement.
 
“Class C-2 Note Principal Balance” shall mean, on any date, (a) the Class C-2
Initial Note Principal Balance, plus (b) the total amount of Class C-2 Note
Principal Balance Increases made on and after the Amendment Date and on or prior
to such date, minus (c) the total amount of principal payments made on the Class
C-2 Notes on or prior to such date.
 
“Class C-2 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.12(a).
 
“Class C-2 Noteholder” shall mean the Person in whose name a Class C-2 Note is
registered in the Note Register.
 
“Class C-2 Notes” shall mean any one of the Class C-2 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3.
 
“Class C-2 Percentage” shall mean the percentage equivalent of a fraction, the
numerator of which is the Class C-2 Note Principal Balance and the denominator
of which is the Note Principal Balance.
 
“Class D Additional Interest” shall mean, with respect to any Interest Period,
$0; provided, however, that upon notice to the Indenture Trustee and the
Servicer, Class D Additional Interest shall equal such other amount as shall be
agreed upon by the Issuer and the Class D Noteholders from time to time.
 
“Class D Average Note Principal Balance” shall mean, for any period, the sum of
the Class D Note Principal Balances for each day in such period divided by the
number of days in such period.
 
“Class D Initial Note Principal Balance” shall mean the amount specified in Item
4 of Schedule 2.01.
 
“Class D Monthly Interest” shall have the meaning specified in Section 4.02.
 
“Class D Note Interest Rate” shall mean, for any Interest Period, a per annum
rate of 0%; provided, however, that upon notice to the Indenture Trustee and the
Servicer, the Class D Note Interest Rate shall equal such other rate as shall be
agreed upon by the Issuer and the Class D Noteholders from time to time.
 
“Class D Note Principal Balance” shall mean, on any date, (a) the Class D
Initial Note Principal Balance, plus (b) the total amount of Class D Note
Principal Balance Increases made on or prior to such date, minus (c) the total
amount of principal payments made on the Class D Notes on or prior to such date.
 
“Class D Note Principal Balance Increase” shall have the meaning specified in
subsection ­4.12(b).
 
“Class D Noteholder” shall mean the Person in whose name a Class D Note is
registered in the Note Register.
 
“Class D Notes” shall mean any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee pursuant to the Original
Supplement or, with respect to any replacement Notes issued after the Amendment
Date, pursuant to this Supplement, substantially in the form of Exhibit A-4.
 
“Class D Percentage” shall mean the percentage equivalent of a fraction, the
numerator of which is the Class D Note Principal Balance and the denominator of
which is the Note Principal Balance.
 
4

--------------------------------------------------------------------------------

 
 
“Closing Date” shall mean January 30, 2004.
 
“Consolidated Total Equity” shall mean, with respect to any fiscal quarter, the
total shareholders equity of CompuCredit and its consolidated subsidiaries that,
in accordance with GAAP, is reflected on the consolidated balance sheet of
CompuCredit and its consolidated subsidiaries for such fiscal quarter.
 
“Continuing Directors” shall mean the Persons who constituted the Board of
Directors of CompuCredit on the Closing Date (the “Incumbent Directors”);
provided that any Person becoming a director of CompuCredit during any calendar
year shall be considered to be an Incumbent Director if such Person’s election,
appointment or nomination was recommended or approved by at least two-thirds of
the other Incumbent Directors continuing in office following such election,
appointment or nomination present, in person or by telephone, at any meeting of
the Board of Directors of CompuCredit, after the giving of sufficient notice to
each Incumbent Director so as to provide a reasonable opportunity for such
Incumbent Directors to be present at such meeting.
 
“Corporate Finance Event” shall mean the occurrence of any of the following:
 
(1)           as of any fiscal quarter end, the Consolidated Total Equity of
CompuCredit shall have fallen by an aggregate of more than $150,000,000 from its
December 31, 2003 balance of $574,000,000;
 
(2)           as of any fiscal quarter end, the Consolidated Total Equity of
CompuCredit shall have fallen by more than $50,000,000 from its balance as of
the immediately preceding fiscal quarter end; or
 
(3)           the ratio of the Consolidated Total Equity of CompuCredit to the
originated Receivables shall fall to less than 10%.
 
“Distribution Date” shall mean the fifteenth day of each calendar month, or if
such fifteenth day is not a Business Day, the next succeeding Business Day;
provided, that the first Distribution Date for Series 2004-One shall be as set
forth in subsection 1.01(b).
 
“Early Redemption Event” shall mean any Early Redemption Event specified in
Section 5.01 of the Indenture and any Early Redemption Event specified in
Section 6.01.
 
“Early Redemption Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which an Early
Redemption Event with respect to Series 2004-One is deemed to have occurred, and
ending on the first to occur of (i) the payment in full of the Note Principal
Balance and all other unpaid amounts owing to the Class A Noteholders, the Class
B Noteholders and the Class C Noteholders pursuant to the Note Purchase
Agreement or (ii) the Stated Maturity Date.
 
“Excess Finance Charge Collections” shall have the meaning specified in Section
4.05 of the Transfer and Servicing Agreement, as further described in Section
4.08.
 
“Expiration Date” shall have the meaning specified in the Note Purchase
Agreement.
 
“Fee Letter” shall have the meaning specified in the Note Purchase Agreement.
 
“Fees and Costs” shall mean, with respect to any Distribution Date, the sum of
the Class A Costs, the Class B Costs, Class C-1 Costs and the Class C-2 Costs
for such Distribution Date.
 
“FICO” shall mean Fair, Isaacs & Co.
 
“Finance Charge Shortfall” shall have the meaning specified in Section 4.08.
 
“Fixed/Floating Allocation Percentage” shall mean, with respect to any day
during a Monthly Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction, the numerator of which is (a) during the Revolving
Period, the Series Adjusted Allocation Amount for Series 2004-One as of the last
day of the immediately preceding Monthly Period (or, in the case of the first
Monthly Period, the Initial Note Principal Balance minus, if applicable, the
Pre-Allocated Allocation Amount) and (b) during a Redemption Period, the Series
Adjusted Allocation Amount for Series 2004-One as of the close of business on
the date on which the Revolving Period, shall have terminated, plus, on and
after a Paired Series Final Payment Date, the related Pre-Allocated Allocation
Amount, if any, used in calculating the Series Adjusted Allocation Amount for
Series 2004-One on the date on which the Revolving Period shall have terminated
or been suspended, and the denominator of which is the product of (x) the
greater of (A) the sum of (i) the total amount of Principal Receivables as of
the last day of the immediately preceding Monthly Period (or with respect to the
first Monthly Period, the total amount of Principal Receivables as of the
Closing Date), (ii) the Special Funding Amount as of such last day (or with
respect to the first Monthly Period, the Closing Date) and (iii) the amount of
Collections of Principal Receivables on deposit in the Collection Account as of
such last day (or with respect to the first Monthly Period, as of the Closing
Date) and (B) the sum of the numerators used to determine the series allocation
percentages with respect to Collections of Principal Receivables for all Series
of Notes Outstanding, and (y) the Series 2004-One Allocation Percentage as of
the last day of the immediately preceding Monthly Period; provided, however,
that with respect to any Monthly Period in which one or more Reset Dates occurs,
the Fixed/Floating Allocation Percentage shall be recalculated as provided above
but as of such Reset Date for the period from and including such Reset Date to
but excluding the next such Reset Date, if any, or if no other Reset Date occurs
during such Monthly Period, to and including the last day of such Monthly
Period, as applicable; provided further, that the numerator in clause (b) above
shall continue to be the Series Adjusted Allocation Amount for Series 2004-One
as of the close of business on the date on which the Revolving Period shall have
been terminated or suspended plus, on or after a Paired Series Final Payment
Date, the related Pre-Allocated Allocation Amount, if any, used in calculating
the Series Adjusted Allocation Amount for Series 2004-One on the date on which
the Revolving Period shall have terminated, unless the Series 2004-One Notes are
paid in full on such date.
 
“Floating Allocation Percentage” shall mean, with respect to any day during a
Monthly Period, the percentage equivalent (which percentage shall never exceed
100%) of a fraction, the numerator of which is the Allocation Amount as of the
last day of the preceding Monthly Period (or in the case of the first Monthly
Period, the Initial Note Principal Balance) and the denominator of which is the
product of (x) the Series 2004-One Allocation Percentage with respect to such
Monthly Period and (y) the greater of (A) the sum of (i) the total amount of
Principal Receivables as of such day (or with respect to the first Monthly
Period, the total amount of Principal Receivables on the Closing Date), (ii) the
Special Funding Amount as of such last day (or with respect to the first Monthly
Period, the Closing Date) and (iii) the amount of Collections of Principal
Receivables on deposit in the Collection Account as of such last day (or with
respect to the first Monthly Period, as of the Closing Date) and (B) the sum of
the numerators used to determine the series allocation percentages with respect
to Collections of Finance Charge Receivables for all Series of Notes
Outstanding; provided, however, that with respect to any Monthly Period in which
one or more Reset Dates occurs, the Floating Allocation Percentage shall be
recalculated as provided above but as of such Reset Date, for the period from
and after the date on which any such Reset Date occurs to but excluding the
date, if any, that another such Reset Date occurs or, if no other Reset Date
occurs during such Monthly Period, to and including the last day of such Monthly
Period.
 
5

--------------------------------------------------------------------------------

 
 
“GAAP” shall have the meaning specified in the Note Purchase Agreement.
 
“Group VIII” shall mean Series 2004-One and each other Series specified in the
related Supplement to be included in Group VIII.
 
“Group VIII Series Additional Amounts” shall mean, with respect to any Monthly
Period, the sum of (a) Series 2004-One Additional Amounts for such Distribution
Date and (b) for all other Series included in Group VIII, the sum of (i) the
aggregate net amount by which the allocation amounts of such Series have been
reduced as a result of allocation reductions, subordination of principal
collections and, if applicable, funding the series default amounts in respect of
any Class of Notes or Series Enhancement of such Series as of such Distribution
Date and (ii) if the applicable Indenture Supplements so provide, the aggregate
unpaid amount of interest at the applicable note interest rates that has accrued
on the amounts described in the preceding clause (i) for such Distribution Date.
 
“Group VIII Series Default Amount” shall mean, with respect to any Distribution
Date, the sum of (a) the Series Default Amount for such Distribution Date and
(b) the aggregate amount of the series default amounts for all other Series
included in Group VIII for such Distribution Date.
 
“Group VIII Series Finance Charge Collections” shall mean, with respect to any
Distribution Date, the sum of (a) Series Finance Charge Collections for such
Distribution Date and (b) the aggregate amount of the series finance charge
collections for all other Series included in Group VIII for such Distribution
Date.
 
“Group VIII Series Monthly Fees” shall mean with respect to any Distribution
Date, the sum of (a) Series 2004-One Monthly Fees for such Distribution Date and
(b) the aggregate amount of the servicing fees, series fees, fees payable to any
Series Enhancer and any other similar fees, which are payable out of reallocated
series finance charge collections pursuant to the related Indenture Supplements,
for all other Series included in Group VIII for such Distribution Date.
 
“Group VIII Series Monthly Interest” shall mean, with respect to any
Distribution Date, the sum of (a) Series 2004-One Monthly Interest for such
Distribution Date and (b) the aggregate amount of monthly interest, including
overdue monthly interest and interest on such overdue monthly interest, if such
amounts are payable out of reallocated series finance charge collections
pursuant to the related Indenture Supplements, for all other Series included in
Group VIII for such Distribution Date.
 
“Incentive Servicing Fee” shall have the meaning specified in subsection
3.01(e).
 
“Incentive Servicing Fee Account” shall have the meaning specified in subsection
4.16(a).
 
“Incentive Servicing Fee Rate” shall mean as of any date of determination (1) to
the extent that a Supplemental Servicer Default has not occurred and is then
continuing, CompuCredit is the Servicer and such date is within the Incentive
Servicing Fee Term, the percentage specified in Item 13(a) of Schedule 2.01; and
(2) otherwise, the percentage specified in Item 13(b) of Schedule 2.01.
 
“Incentive Servicing Fee Investment Proceeds” shall have the meaning set forth
in subsection 4.16(b).
 
“Incentive Servicing Fee Term” shall mean the period from the Amendment Date to
the June 2011 Distribution Date.
 
“Initial Note Principal Balance” shall mean the sum of the Class A Initial Note
Principal Balance, the Class B Initial Note Principal Balance, the Class C
Initial Note Principal Balance and the Class D Initial Note Principal Balance.
 
“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Closing Date), to but excluding such Distribution Date.
 
“Interest Rate Cap Payments” shall mean, for any Distribution Date, the total
amount of the payments made by the Interest Rate Cap Providers under the
Interest Rate Caps and any Replacement Interest Rate Cap.
 
“Interest Rate Cap Provider” shall mean each obligor under an Interest Rate Cap,
or if any Replacement Interest Rate Cap is obtained under Section 4.13, any
obligor under such Replacement Interest Rate Cap.
 
“Interest Rate Caps” shall mean each interest rate cap agreement between the
Issuer and an Interest Rate Cap Provider entered into with respect to the Class
A Notes, the Class B Notes or the Class C Notes which shall have a cap of LIBOR
equal to 9.0%.
 
“Investment Letter” shall have the meaning specified in subsection 9.04(c).
 
“Key Stockholders” shall mean David G. Hanna, Frank J. Hanna III, Richard W.
Gilbert and Richard R. House.
 
“LIBOR” shall have the meaning specified in the Note Purchase Agreement.
 
“Maximum Principal Amount” shall have the meaning specified in the Note Purchase
Agreement.
 
“Merrill” shall mean Merrill Lynch Mortgage Capital Inc. and its permitted
successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
“Monthly Backup Servicer Fee” shall mean, with respect to any Distribution Date,
an amount equal to (a) one-twelfth of the product of (1) the percentage
specified in Item 5 of Schedule 2.01 and (2) the Servicing Base Amount less (b)
any amount paid on the same Distribution Date in respect of a fee to the Backup
Servicer pursuant to any Indenture Supplement relating to any other Series.
 
“Monthly Default Rate” shall mean, with respect to any Monthly Period, the ratio
of the Defaulted Amount net of Recoveries to the Average Principal Receivables
for such Monthly Period multiplied by 12.
 
“Monthly Delinquency Rate” shall mean, with respect to any Monthly Period, the
ratio of the total amount of Receivables that were more than 60 days
contractually past due (but were not Defaulted Receivables) to the total amount
of Receivables as of the last day of such Monthly Period.
 
“Monthly Payment Rate” shall mean, with respect to any Monthly Period, a
fraction, the numerator of which is the total amount of Collections of
Receivables for such Monthly Period and the denominator of which is the Average
Principal Receivables for such Monthly Period.
 
“Monthly Servicer’s Statement” shall have the meaning specified in subsection
5.02(a).
 
“Monthly Servicing Fee” shall have the meaning specified in subsection 3.01(a).
 
“Monthly Supplemental Servicing Fee” shall have the meaning specified in
subsection 3.01(b).
 
“Net Portfolio Yield” shall mean, with respect to any Monthly Period, the
annualized percentage equivalent of a fraction, (A) the numerator of which is
equal to (1) Reallocated Series Finance Charge Collections with respect to such
Monthly Period, plus (2) without duplication of amounts referred to in clause
(1) above, the amount of Interchange to be included as Series 2004-One Allocable
Finance Charge Collections for such Monthly Period pursuant to subsection
3.01(c), plus (3) any Interest Rate Cap Payments for the related Distribution
Date, plus (4) any Pre-Funding Investment Proceeds, Yield Supplement Investment
Proceeds and Incentive Servicing Fee Investment Proceeds, plus (5) the amount of
funds, if any, to be withdrawn from the Yield Supplement Account that, pursuant
to subsection 4.15(c), are required to be included in Available Funds on such
Distribution Date, minus (6) the Series Default Amount for the Distribution Date
with respect to such Monthly Period, and (B) the denominator of which is the
Average Note Principal Balance for such Monthly Period.
 
“Net Yield” shall mean, with respect to any Monthly Period, (a) the Net
Portfolio Yield with respect to such Monthly Period minus (b) the Base Rate with
respect to such Monthly Period.
 
“Note Assignment” shall have the meaning specified in subsection 9.04(e).
 
“Note Principal Balance” shall mean, for any date of determination, the sum of
the Class A Note Principal Balance, the Class B Note Principal Balance, the
Class C Note Principal Balance and the Class D Note Principal Balance.
 
“Note Principal Balance Increase” shall mean a Class A Note Principal Balance
Increase, a Class B Note Principal Balance Increase, a Class C-1 Note Principal
Balance Increase, a Class C-2 Note Principal Balance Increase or a Class D Note
Principal Balance Increase.
 
“Note Purchase Agreement” shall mean the Amended and Restated Note Purchase
Agreement dated as of March 1, 2010 by and among Merrill, the Transferor, the
Servicer and the Issuer, and all amendments thereto.
 
"Original Supplement" shall have the meaning specified in the recitals.
 
“Paired Series” shall have the meaning specified in Section 9.08.
 
“Paired Series Final Payment Date” shall mean, with respect to any Paired
Series, the date on which the full amount of the principal of the Notes of such
Paired Series and all interest accrued thereon has been paid in full and such
Notes have been fully discharged and have no interest in the Trust Estate.
 
“Participant” shall have the meaning specified in subsection 9.04(f).
 
“Payment Date” shall mean each Distribution Date.
 
“Planned Redemption Event” shall mean the occurrence of any one of the following
events:
 
(1)           [Reserved];
 
(2)           [Reserved];
 
(3)           the Expiration Date shall have occurred and no Event of Default,
Servicer Default or other Early Redemption Event shall have occurred; or
 
(4)           CompuCredit shall experience a negative Rolling Return on Average
Managed Assets for two consecutive fiscal quarters.
 
“Planned Redemption Period” shall mean, unless an Early Redemption Event with
respect to Series 2004-One shall have occurred prior thereto, the period
commencing on the occurrence of a Planned Redemption Event and ending upon the
first to occur of (x) the commencement of the Early Redemption Period, (y) the
payment in full of the Note Principal Balance and all other unpaid amounts owing
to the Class A Noteholders, the Class B Noteholders and the Class C Noteholders
pursuant to the Note Purchase Agreement and (z) the Stated Maturity Date.
 
7

--------------------------------------------------------------------------------

 
 
“Pre-Allocated Allocation Amount” shall mean the sum for each Paired Series of
(1) prior to the Paired Series Final Payment Date for such Paired Series, the
lesser of (or if (a) and (b) are equal amounts, such equal amount) (a) the
aggregate amount of all principal payments made on, or deposited into the
applicable principal funding account on behalf of, the Notes of such Paired
Series and (b) the aggregate amount of all Note Principal Balance Increases
relating to the reduction of the allocation amount or adjusted allocation
amount, as applicable, of such Paired Series specified in the related Indenture
Supplement minus the Pre-Funding Allocation Adjustment related to all such Note
Principal Balance Increases, and (2) on and after the Paired Series Final
Payment Date for such Paired Series, $0.
 
“Pre-Funding Account” shall have the meaning specified in subsection 4.14(a).
 
“Pre-Funding Allocation Adjustment” shall mean, for any date of determination,
(I) if no Paired Series is outstanding, the amount on deposit in the Pre-Funding
Account or (II) if a Paired Series is outstanding and amounts have been
deposited in the Pre-Funding Account in connection with such Paired Series, for
any date of determination prior to the Paired Series Final Payment Date for such
Paired Series, an amount not less than $0 equal to (1) the sum of (i) the
aggregate amount deposited in the Pre-Funding Account in connection with such
Paired Series, (ii) without duplication of the amounts deposited in the
Pre-Funding Account, the aggregate amount deposited in the Yield Supplement
Account pursuant to subsection 4.15(a) in connection with such Paired Series and
(iii) the total amount of Class D Note Principal Balance Increases in connection
with such Paired Series, minus (2) the aggregate amount deposited in the
principal funding account for such Paired Series or the aggregate amount of
principal paid on the Notes of such Paired Series, as applicable.
 
“Pre-Funding Investment Proceeds” shall have the meaning set forth in subsection
4.14(b).
 
“Private Holder” shall mean each holder of a right to receive interest or
principal in respect of any direct or indirect interest in the Issuer, including
any financial instrument or contract the value of which is determined in whole
or in part by reference to the Issuer (including the assets of the Issuer,
income of the Issuer or distributions made by the Issuer), but excluding any
interest in the Issuer represented by any Series or Class of Notes or any other
interest as to which the Transferor has provided to the Indenture Trustee an
Opinion of Counsel to the effect that such Series, Class or other interest will
be treated as debt or otherwise not as an equity interest in either the Issuer
or the Receivables for federal income tax purposes, in each case, provided such
interest is not convertible or exchangeable into an interest in the Issuer or
the Issuer’s income or equivalent value.  Notwithstanding the immediately
preceding sentence, (i) “Private Holder” shall also include any other Person
that the Transferor determines is, may be or may become a “partner” within the
meaning of Section 1.7704-1(h)(1)(ii) (including by reason of Section
1.7704-1(h)(3)) of the United States Treasury Regulations.  “Private Holders”
shall include the Holders of the Trust Certificate, the Transferor Certificates
or any interest in either, the Servicer and the Series 2004-One Noteholders. Any
person holding more than one interest in the Issuer each of which separately
would cause such Person to be a Private Holder shall be treated as a single
Private Holder.  Each holder of an interest in a Private Holder which is a
partnership, S corporation or a grantor trust under the Code shall be treated as
a Private Holder unless excepted with the consent of the Transferor (which
consent shall be based on an Opinion of Counsel generally to the effect that the
action taken pursuant to the consent will not cause the Issuer to become a
publicly traded partnership treated as a corporation).
 
“Rating Agency Condition” shall mean, for the purpose of this Series,
notwithstanding anything to the contrary in the Transaction Documents, the
consent of Merrill.
 
“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, an amount equal to the lesser of (I) the product of (a) the Series
2004-One Allocable Principal Collections deposited in the Collection Account for
the related Monthly Period, (b) the Fixed/Floating Allocation Percentage for the
related Monthly Period and (c) the Subordination Percentage, and (II) the
greater of (x) (1) the sum of (i) the Class B Note Principal Balance, (ii) the
Class C Note Principal Balance and (iii) the Class D Note Principal Balance
minus (2) the excess, if any, of the total amount of Reduction Amounts for all
prior Distribution Dates and Reallocated Principal Collections that under
Section 4.07 were used to fund the Class A Required Amount, the Class B Required
Amount or the Class C Required Amount on all prior Distribution Dates over such
Reduction Amounts and Reallocated Principal Collections reimbursed pursuant to
subsection 4.05(a)(xi) prior to such date and (y) zero.
 
“Reallocated Series Finance Charge Collections” shall mean that portion of Group
VIII Series Finance Charge Collections allocated to Series 2004-One pursuant to
Section 4.09.
 
“Redemption Amount” shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (i) the Note Principal Balance on such
Distribution Date plus (ii) Series 2004-One Monthly Interest for such
Distribution Date plus (iii) Fees and Costs due and unpaid.
 
“Redemption Period” shall mean, with respect to Series 2004-One, the Planned
Redemption Period or the Early Redemption Period (or both), as the context
requires.
 
“Reduction Amounts” shall have the meaning specified in Section 4.06.
 
“Replacement Interest Rate Cap” shall mean one or more interest rate cap
agreements entered into in replacement of an Interest Rate Cap satisfying the
conditions specified in Section 4.13.
 
“Repurchase Transaction” shall have the meaning specified in the Note Purchase
Agreement.
 
"Required Aggregate Class Amount" shall mean with respect to the Class B Notes,
the Class C Notes and the Class D Notes, for any date of determination, an
aggregate amount equal to the product of (i) Subordination Percentage and (ii)
the Note Principal Balance on such date of determination, determined after
giving effect to all increases in the principal balance of, or all payments of
principal, if any, with respect to the Series 2004-One Notes on such date of
determination; provided, however, that in no event shall the Required Aggregate
Class Amount with respect to the Class B Notes exceed the amount set forth in
Item 7 of Schedule 2.01; provided, further, however, that in no event shall the
Required Aggregate Class Amount with respect to the Class C Notes exceed the
amount set forth in Item 8 of Schedule 2.01.
 
“Required Minimum Principal Balance” shall mean with respect to any date, for
the purpose of this Series, notwithstanding anything to the contrary in the
Transaction Documents, (a) the sum of the numerators used to determine the
Series Allocation Percentages with respect to Principal Receivables for each
Series outstanding on such date minus (b) the Special Funding Amount on such
date minus (c) the Collections in respect of Principal Receivables on deposit in
the Collection Account on such date.
 
“Required Rating” shall mean, for any Interest Rate Cap Provider, a short-term
debt rating of at least P-1 by Moody’s or at least A-1 by Standard & Poor’s.
 
“Required Spread Account Amount” shall mean, on any date of determination an
amount equal to the product of (i) the sum of (a) the Required Spread Account
Percentage in effect on such date and (b) the Supplemental Percentage in effect
on such date and (ii) the sum of the Class A Note Principal Balance, the Class B
Note Principal Balance and the Class C Note Principal Balance on such date.
 
 
8

--------------------------------------------------------------------------------

 
“Required Spread Account Percentage” shall mean, as of any date of
determination, if the most recent three-month average (calculated as of the
Determination Date immediately preceding such date, unless such date is a
Determination Date, in which case calculated as of such Determination Date) of
the Net Yield for such date is greater than or equal to the percentage set forth
in the left-hand column of the table below, and less than the percentage set
forth in the middle column of the table below, an amount equal to the percentage
set forth next to such percentages in the right-hand column of the table below:
 
Three-Month
Average Net Yield
 
 
Greater Than
Or Equal To
 
Less
Than
Required
Spread Account
Percentage
5.5%
 
0.0%
5.0%
5.5%
3.0%
4.5%
5.0%
3.5%
4.0%
4.5%
4.0%
3.5%
4.0%
5.0%
3.0%
3.5%
6.0%
 
3.0%
7.0%



 
provided, however, that for the purpose of determining the Required Spread
Account Percentage for the first two Distribution Dates following the Closing
Date, the three-month average of the Net Yield for the March 2004 Distribution
Date will be deemed to be the average of 12.57%, 11.91% and the Net Yield for
the Monthly Period immediately preceding the March 2004 Distribution Date (such
average computed by totaling the three rates and dividing by three), and the
three-month average of the Net Yield for the April 2004 Distribution Date will
be deemed to be the average of 11.91% and the Net Yield for the two Monthly
Periods immediately preceding the April 2004 Distribution Date (such average
computed by totaling the three rates and dividing by three); provided, further,
however, the Required Spread Account Percentage with respect to any Distribution
Date will not be reduced from a higher Required Spread Account Percentage
applicable to the immediately preceding Distribution Date unless the Net Yield
calculated for such current Distribution Date and the two immediately preceding
Distribution Dates each would have otherwise permitted at least such a reduction
in the Required Spread Account Percentage (assuming that references to the
three-month average Net Yield in the table above are deemed to refer to Net
Yield), and may only be reduced by a single step increment from the Required
Spread Account Percentage applicable to the immediately preceding Distribution
Date.
 
“Reset Date” shall mean each of (a) an Addition Date, (b) the date on which a
Note Principal Balance Increase occurs, (c) the date of any increase or decrease
(other than regularly scheduled redemptions or early redemptions but including
any optional redemption in the principal balance of the Notes of any Series) in
the note principal balance or allocation amount for a variable funding series,
(d) any date on which a new Series is issued, (e) any date on which any funds
are withdrawn from the Pre-Funding Account and (f) any date on which principal
is paid on, or deposited into the applicable principal funding account on behalf
of, the Notes of any Paired Series.
 
“Revolving Period” shall mean the period beginning at the close of business on
the Closing Date and ending on the earlier of (a) the close of business on the
day immediately preceding the day the Planned Redemption Period commences and
(b) the close of business on the day immediately preceding the day the Early
Redemption Period commences.
 
“Rolling Return on Average Managed Assets” shall mean, with respect to
CompuCredit and any fiscal quarter, the ratio of (1) the cumulative dollar
return on its managed assets for the immediately preceding four fiscal quarters
divided by (2) its average managed assets for the immediately preceding four
fiscal quarters.
 
“Series 2004-One” shall mean the Series of Notes the terms of which are
specified in this Supplement.
 
“Series 2004-One Additional Amounts” shall mean, with respect to any
Distribution Date, the sum of the amounts determined pursuant to subsection
4.05(a)(xi) for such Distribution Date.
 
“Series 2004-One Allocable Defaulted Amount” shall mean the Series Allocable
Defaulted Amount with respect to Series 2004-One.
 
“Series 2004-One Allocable Finance Charge Collections” shall mean the Series
Allocable Finance Charge Collections with respect to Series 2004-One.
 
“Series 2004-One Allocable Principal Collections” shall mean the Series
Allocable Principal Collections with respect to Series 2004-One.
 
“Series 2004-One Allocation Percentage” shall mean the Series Allocation
Percentage with respect to Series 2004-One which shall be an amount equal to,
with respect to any Monthly Period, the percentage equivalent of a fraction, the
numerator of which is the Series Adjusted Allocation Amount for Series 2004-One
as of the last day of the immediately preceding Monthly Period plus the Series
Required Transferor Amount as of such last day, and the denominator of which is
the Trust Adjusted Allocation Amount plus the Required Transferor Amount as of
such last day; provided, however, that with respect to any Monthly Period in
which one or more Reset Dates occurs, the Series 2004-One Allocation Percentage
shall be recalculated as provided above but as of such Reset Date for the period
from and after the date on which any such Reset Date occurs to but excluding the
date, if any, that another such Reset Date occurs or, if no other Reset Date
occurs during such Monthly Period, to and including the last day of such Monthly
Period.
 
“Series 2004-One Monthly Fees” shall mean, with respect to any Distribution
Date, the sum of the amounts determined pursuant to subsections 4.05(a)(i), (v),
(vii), (viii) and (xiv).
 
“Series 2004-One Monthly Interest” shall mean, with respect to any Distribution
Date, the amounts payable pursuant to subsections 4.05(a)(ii), (iii), (iv), (ix)
and (xv) for such Distribution Date.
 
“Series 2004-One Note” shall mean a Class A Note, a Class B Note, a Class C Note
or a Class D Note.
 
“Series 2004-One Noteholder” shall mean a Class A Noteholder, a Class B
Noteholder, a Class C Noteholder or a Class D Noteholder.
 
 
9

--------------------------------------------------------------------------------

 
“Series Allocation Amount” shall mean, for Series 2004-One, with respect to any
date of determination, the Initial Note Principal Balance plus the aggregate
principal amount of Note Principal Balance Increases, minus any payments of
principal to the Series 2004-One Noteholders at any time other than during a
Redemption Period, minus the Pre-Funding Allocation Adjustment, minus the
Pre-Allocated Allocation Amount, but only for purposes of the definition of
Series Adjusted Allocation Amount and Trust Adjusted Allocation Amount and only
to the extent such terms are used in the definition of Series 2004-One Allocable
Principal Collections (including as such term is used in the definition of
Series 2004-One Allocation Percentage, but solely to the extent that the defined
term Series 2004-One Allocation Percentage is used in the definition of Series
2004-One Allocable Principal Collections and Required Minimum Principal Balance
(through the defined term Series Allocation Percentage as it relates to Series
2004-One)) and Fixed/Floating Allocation Percentage.
 
“Series Default Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of (a) the Series 2004-One Allocable Defaulted
Amount for the related Monthly Period and (b) the Floating Allocation Percentage
for such Monthly Period.
 
“Series Finance Charge Collections” shall mean with respect to any Distribution
Date, an amount equal to the product of (a) the Floating Allocation Percentage
for the related Monthly Period and (b) the Series 2004-One Allocable Finance
Charge Collections for the related Monthly Period.
 
“Series Principal Shortfall” shall have the meaning specified in Section 4.10.
 
“Series Required Transferor Amount” shall mean an amount equal to 0% of the
Allocation Amount.
 
“Servicing Base Amount” shall have the meaning specified in subsection 3.01(a).
 
“Servicing Fee Rate” shall mean the percentage specified in Item 10(a) of
Schedule 2.01 provided, that if an Early Redemption Event specified in
subsection 6.01(c)(i) or 6.01(m) occurs and the Early Redemption Period begins
and CompuCredit is replaced as Servicer by the Backup Servicer, then the
Servicing Fee Rate shall be the percentage specified in Item 10(b) of Schedule
2.01.
 
“Special Payment Date” shall mean each Distribution Date with respect to the
Planned Redemption Period or Early Redemption Period.
 
“Spread Account” shall have the meaning specified in subsection 4.11(a).
 
“Spread Account Draw Amount” shall have the meaning specified in subsection
4.11(c).
 
“Spread Account Surplus” shall mean, as of any date of determination, the
amount, if any, by which the amount on deposit in the Spread Account exceeds the
Required Spread Account Amount.
 
“Stated Maturity Date” shall mean the 42nd Distribution Date following the
earlier to occur of (1) the start of the Planned Redemption Period and (2) the
start of the Early Redemption Period.
 
“Subordination Percentage” shall mean the percentage specified in Item 11 of
Schedule 2.01.
 
“Supplemental Percentage” shall mean the product of (a) 2% and (b) the number,
if any, of the following events which have occurred as of any Transfer Date and
have not been cured:
 
(1)           the average of the Monthly Default Rates for any three consecutive
Monthly Periods exceeds 19%;
 
(2)           the average of the Monthly Delinquency Rates for any three
consecutive Monthly Periods exceeds 13.5%;
 
(3)           the average of the Monthly Payment Rates for any three consecutive
Monthly Periods is less than 4.5%;
 
(4)           the Trust Ineligible Receivables that are less than 61 days
contractually past due as of the last day of the immediately preceding Monthly
Period divided by the Principal Receivables as of the last day of the
immediately preceding Monthly Period is less than 2%; and
 
(5)           the weighted average FICO score of all of the Eligible Accounts
for the immediately preceding Monthly Period is less than 580.
 
If any event set forth in clauses (1) through (3) shall occur, such event shall
be deemed cured only if, subsequent thereto, for three consecutive Monthly
Periods the related three month average ratios or rates shall no longer exceed
the ratios (with respect to clauses (1) and (2)) or be less than the rates (with
respect to clause (3)) set forth in such clause.  If the event set forth in
clause (4) above shall occur, such event shall be deemed cured only if,
subsequent thereto, the percentage determined in accordance with clause (4)
above shall exceed 2% for three consecutive Monthly Periods.  If the event set
forth in clause (5) above shall occur, such event shall be deemed cured only if,
subsequent thereto, the weighted average FICO score shall exceed 580 for three
consecutive Monthly Periods.  The Supplemental Percentage shall not decrease
more than 2% per month following any such cure.
 
“Supplemental Servicer Default” shall mean the occurrence of any of the
following events:
 
(1)           A Governmental Authority brings or threatens any action,
proceeding or investigation against the Servicer before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
which, if decided adversely, would have a material adverse effect on the
Servicer, the Accounts, the Receivables, the Transaction Documents or the
transactions contemplated therein;
 
(2)           The occurrence of a Default or default or event that is, or with
notice or the lapse of time or both would become a Servicer Default; or
 
(3)           The failure of the Servicer to satisfy any of the "Servicer Level
Requirements" specified in the third column of Exhibit E for two consecutive
Monthly Periods.
 
 
10

--------------------------------------------------------------------------------

 
“Supplemental Servicing Fee Rate” shall mean (1) with respect to any
Distribution Date with respect to the Revolving Period or Planned
Redemption  Period, 0%, (2) with respect to any Distribution Date with respect
to the Early Redemption Period if CompuCredit is not the Servicer, 0% and (3)
with respect to any Distribution Date with respect to the Early Redemption
Period if CompuCredit is the Servicer, 3.9%.
 
“Term Series” shall mean a Series (other than Series 2004-One) issued out of the
Trust in a public or private offering that is not a variable funding Series
(i.e., a Series that permits the increase or decrease of the outstanding
principal balance of the Notes of such Series during the Revolving Period of
such Series).
 
“Transaction Documents” shall have the meaning specified in the Note Purchase
Agreement.
 
“Transfer” shall have the meaning specified in subsection 9.04(g).
 
“Transferor Percentage” shall mean 100% minus (a) the Floating Allocation
Percentage, when used at any time with respect to Defaulted Receivables or with
respect to Collections of Finance Charge Receivables or (b) the Fixed/Floating
Allocation Percentage, when used at any time with respect to Collections of
Principal Receivables.
 
“Trust Ineligible Receivables” shall mean, with respect to any date of
determination, an amount equal to the total receivables balance outstanding on
Ineligible Receivables (without giving effect to Section 2.05 of the Transfer
and Servicing Agreement) for such date of determination.
 
“Unused Fee” shall have the meaning specified in the Note Purchase Agreement.
 
“Yield Supplement Account” shall have the meaning set forth in subsection
4.15(a).
 
“Yield Supplement Investment Proceeds” shall have the meaning set forth in
subsection 4.15(b).
 
(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Supplement shall refer to this Supplement as a whole and not
to any particular provision of this Supplement; references to any Article,
subsection, Section or Exhibit are references to Articles, subsections, Sections
and Exhibits in or to this Supplement unless otherwise specified; and the term
“including” means “including without limitation”.
 
(c) The Corporate Financial Events and Rolling Return on Average Managed Assets
computations shall be made without regard to any potential reductions in the
Consolidated Total Equity of CompuCredit that may be caused by any potential
future changes in GAAP that might affect the off-balance sheet classification of
any securitization arrangement that CompuCredit has in place at December 31,
2003.
 
ARTICLE III                                
 


 
Servicing Fee and Interchange
 
Section 3.01. Servicing Compensation; Interchange.
 
(a) Servicing Fee.  The share of the Servicing Fee allocable to the Series
2004-One Noteholders with respect to any Distribution Date (the “Monthly
Servicing Fee”) shall be equal to one-twelfth of the product of (1) the
Servicing Fee Rate and (2) (i) the Average Allocation Amount for the Monthly
Period preceding such Distribution Date, minus (ii) the product of the average
daily amount, if any, on deposit in the Special Funding Account during the
Monthly Period preceding such Distribution Date and the Series 2004-One
Allocation Percentage with respect to such Monthly Period (the amount calculated
pursuant to this clause (2) is referred to as the “Servicing Base Amount”).  The
remainder of the Servicing Fee shall be paid by the Issuer and the Noteholders
of other Series (as provided in the Transfer and Servicing Agreement and the
related Supplements) and in no event shall the Indenture Trustee or the Series
2004-One Noteholders be liable for the share of the Servicing Fee to be paid by
the Issuer or the Noteholders of any other Series.
 
(b) Supplemental Servicing Fee.  In addition to the Monthly Servicing Fee, there
shall also be payable to the Servicer and allocated to the Series 2004-One
Noteholders a monthly supplemental servicing fee (the “Monthly Supplemental
Servicing Fee”), which shall be equal to one-twelfth of the product of (1) the
Supplemental Servicing Fee Rate and (2) the Servicing Base Amount.  The
Transferor shall pay to Servicer (solely to the extent that the Servicer is
CompuCredit) out of its own funds the amount of any Monthly Supplemental
Servicing Fee that is not paid on any Distribution Date from Available Funds
pursuant to subsection 4.05(a)(xiv).
 
(c) Interchange.  On or before each Determination Date, the Servicer shall
notify the Transferor and the Indenture Trustee in writing of the amount of
Interchange to be included as Series 2004-One Allocable Finance Charge
Collections with respect to the preceding Monthly Period as determined pursuant
to this subsection 3.01(c).  Such amount of Interchange shall be equal to the
product of (i) the amount of Interchange attributable to the Accounts, as
reasonably estimated by the Servicer for the preceding Monthly Period, and (ii)
the Series 2004-One Allocation Percentage for the preceding Monthly Period.  On
each Transfer Date, pursuant to the Transfer and Servicing Agreement, the
Transferor shall pay to the Servicer, and the Servicer shall deposit into the
Collection Account, in same day funds, the amount of Interchange to be so
included as Series 2004-One Allocable Finance Charge Collections with respect to
the preceding Monthly Period and such Interchange shall be treated as a portion
of Series 2004-One Allocable Finance Charge Collections for all purposes of this
Supplement and the Indenture.
 
(d) Additional Monthly Servicing Fee.  In addition to the Monthly Servicing Fee
and the Supplemental Servicing Fee, there shall also be payable to the Servicer
and allocated to the Series 2004-One Noteholders an additional monthly servicing
fee (the “Additional Monthly Servicing Fee”), which shall be equal to
one-twelfth of the product of (1) the Additional Monthly Servicing Fee Rate and
(2) the Servicing Base Amount.  The Transferor shall pay to Servicer (solely to
the extent that the Servicer is CompuCredit) out of its own funds the amount of
any Additional Monthly Servicing Fee that is not paid on any Distribution Date
from Available Funds pursuant to subsection 4.05(a)(vii).
 
(e) Incentive Servicing Fee.  In addition to the Monthly Servicing Fee, the
Supplemental Servicing Fee and the Additional Monthly Servicing Fee, there shall
also be payable to the Servicer pursuant to subsection 4.16(c) and allocated
from Series 2004-One an incentive servicing fee (the “Incentive Servicing Fee”),
which shall be equal to one-twelfth of the product of (1) the Incentive
Servicing Fee Rate and (2) the Servicing Base Amount.  The Servicer shall
deposit such funds into the Incentive Servicing Fee Account pursuant to
subsection 4.05(a)(viii).
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV                                
 


 
Rights of Series 2004-One Noteholders and
 
Allocation and Application of Collections
 
Section 4.01. Collections and Allocations.
 
(a) Allocations.  Collections of Finance Charge Receivables and Principal
Receivables and Defaulted Receivables allocated to Series 2004-One pursuant to
Section 4.01 of the Transfer and Servicing Agreement (and, as described herein,
Collections of Finance Charge Receivables reallocated from other Series in Group
VIII) shall be allocated and distributed or reallocated as set forth in this
Article.
 
(b) Payments to the Issuer.  The Servicer shall on any Business Day requested by
the Issuer, withdraw from the Collection Account and pay to the Issuer for
application as provided in the Trust Agreement the following amounts:
 
(i) an amount equal to the Transferor Percentage for the related Monthly Period
of Series 2004-One Allocable Finance Charge Collections deposited in the
Collection Account, but only if the Transferor Amount (determined after giving
effect to any Principal Receivables transferred to the Issuer on such date)
exceeds zero; and
 
(ii) an amount equal to the Transferor Percentage for the related Monthly Period
of Series 2004-One Allocable Principal Collections deposited in the Collection
Account, but only if the Transferor Amount (determined after giving effect to
any Principal Receivables transferred to the Issuer on such date) exceeds zero.
 
The withdrawals to be made from the Collection Account pursuant to this
subsection 4.01(b) do not apply to deposits into the Collection Account that do
not represent Collections, including payment for the reassignment of the
Receivables and Participation Interests pursuant to Section 2.06 of the Transfer
and Servicing Agreement, payment of the purchase price for the Series 2004-One
Notes pursuant to Section 8.01 of the Transfer and Servicing Agreement, payment
of the redemption price for the Series 2004-One Notes pursuant to Section 7.01
and proceeds from the sale, disposition or liquidation of Receivables pursuant
to Section 5.05 of the Indenture.
 
(c) Allocations to the Series 2004-One Noteholders.  The Servicer shall, prior
to the close of business on any Deposit Date, allocate to the Series 2004-One
Noteholders the following amounts as set forth below:
 
(i) Allocations of Finance Charge Collections. The Servicer shall allocate to
the Series 2004-One Noteholders and retain in the Collection Account for
application as provided herein an amount equal to the product of (A) the
Floating Allocation Percentage and (B) the Series 2004-One Allocation Percentage
and (C) the aggregate amount of Collections of Finance Charge Receivables
deposited in the Collection Account on such Deposit Date; provided, however,
that after the date on which an amount of collections of Finance Charge
Receivables equal to the sum of the amounts specified in subsections 4.05(a)(i)
through (xv) have been deposited into the Collection Account and allocated to
the Series 2004-One Noteholders (and, with respect to the amounts specified in
subsection 4.05(a)(xiii), deposited into the Spread Account), such amount shall
be paid to the Issuer for application pursuant to the Trust Agreement.
 
(ii) Allocations of Principal Collections.  The Servicer shall allocate to the
Series 2004-One Noteholders the following amounts as set forth below:
 
(w)           Allocations During the Revolving Period. During the Revolving
Period (A) an amount equal to the product of (I) the Subordination Percentage
and (II) the Fixed/Floating Allocation Percentage and (III) the Series 2004-One
Allocation Percentage and (IV) the aggregate amount of Collections of Principal
Receivables deposited in the Collection Account on such Deposit Date, shall be
allocated to the Series 2004-One Noteholders and retained in the Collection
Account until applied as provided herein; provided, however, that any such
amount may be withdrawn from the Collection Account and paid to the Issuer for
application pursuant to the Trust Agreement, but only if (i) the Transferor
Amount on such date is greater than the Required Transferor Amount (after giving
effect to all Principal Receivables transferred to the Issuer on such day) and
(ii) the Available Spread Account Amount is equal to or greater than the
Required Spread Account Amount (after giving effect to any deposits into the
Spread Account on such Deposit Date pursuant to subsection 4.05(a)(xiii)); and
(B) an amount equal to the product of (I) 100% minus the Subordination
Percentage for the immediately preceding Monthly Period and (II) the
Fixed/Floating Allocation Percentage and (III) the Series 2004-One Allocation
Percentage and (IV) the aggregate amount of Collections of Principal Receivables
deposited in the Collection Account on such Deposit Date shall be first, if on
such Deposit Date the Available Spread Account Amount is less than the Required
Spread Account Amount (after giving effect to any deposits into the Spread
Account on such Deposit Date pursuant to subsection 4.05(a)(xiii)), deposited
into the Spread Account, second, if any other Principal Sharing Series is
outstanding and in its redemption period or accumulation period, retained in the
Collection Account for application, to the extent necessary, as Shared Principal
Collections on the related Distribution Date, and third, paid to the Issuer for
application pursuant to the Trust Agreement on each Distribution Date; provided,
however, that any such amount to be paid to the Issuer shall be paid to the
Issuer only if the Transferor Amount on such date is greater than the Required
Transferor Amount (after giving effect to all Principal Receivables transferred
to the Issuer on such day) and otherwise shall be deposited in the Special
Funding Account.
 
(x)           [Reserved].
 
(y)           Allocations During the Planned Redemption Period.  During the
Planned Redemption Period, an amount equal to the product of (I) the
Fixed/Floating Allocation Percentage and (II) the Series 2004-One Allocation
Percentage and (III) the aggregate amount of Collections of Principal
Receivables deposited in the Collection Account on such Deposit Date, shall be
first paid to the Transferor in an amount not to exceed the product of (A) the
Fixed/Floating Allocation Percentage, (B) the Series 2004-One Allocation
Percentage and (C) the sum of (1) the amount of all newly created Principal
Receivables that are required to be purchased by the Issuer on such Business Day
and (2) the amount of all Principal Receivables created on a prior Business Day
the purchase price of which was not paid by the Issuer on a prior Business Day
pursuant to this clause (y), and second allocated to the Series 2004-One
Noteholders and retained in the Collection Account until applied as provided
herein; provided, however, that after the date on which an amount of such
Collections equal to the Note Principal Balance has been deposited into the
Collection Account and allocated to the Series 2004-One Noteholders, such amount
shall be first, if any other Principal Sharing Series is outstanding and in its
redemption period or accumulation period, retained in the Collection Account for
application, to the extent necessary, as Shared Principal Collections on the
related Distribution Date, and second paid to the Issuer for application
pursuant to the Trust Agreement only if the Transferor Amount on such Deposit
Date is greater than the Required Transferor Amount (after giving effect to all
Principal Receivables transferred to the Issuer on such day) and otherwise shall
be deposited in the Special Funding Account.
 
12

--------------------------------------------------------------------------------

 
 
(z)           Allocations During the Early Redemption Period.  During the Early
Redemption Period, an amount equal to the product of (I) the Fixed/Floating
Allocation Percentage and (II) the Series 2004-One Allocation Percentage and
(III) the aggregate amount of Collections of Principal Receivables deposited in
the Collection Account on such Deposit Date, shall be allocated to the Series
2004-One Noteholders and retained in the Collection Account until applied as
provided herein; provided, however, that after the date on which an amount of
such Collections equal to the Note Principal Balance has been deposited into the
Collection Account and allocated to the Series 2004-One Noteholders, any amounts
in excess of such amounts shall be first, if any other Principal Sharing Series
is outstanding and in its redemption period or accumulation period, retained in
the Collection Account for application, to the extent necessary, as Shared
Principal Collections on the related Distribution Date, and second paid to the
Issuer for application pursuant to the Trust Agreement, but only if the
Transferor Amount on such date is greater than the Required Transferor Amount
(after giving effect to all Principal Receivables transferred to the Issuer on
such day) and otherwise shall be deposited in the Special Funding Account.
 
Section 4.02. Determination of Class D Monthly Interest.
 
The amount of monthly interest (“Class D Monthly Interest”) distributable from
the Collection Account with respect to the Class D Notes on any Distribution
Date shall be an amount equal to the product of (i)(A) a fraction, the numerator
of which is the actual number of days in the immediately preceding Interest
Period and the denominator of which is 360, times (B) the Class D Note Interest
Rate and (ii) the Class D Average Note Principal Balance for the related
Interest Period.
 
Section 4.03. [Reserved].
 
Section 4.04. Required Amounts.
 
With respect to each Distribution Date, on the related Determination Date, the
Servicer shall determine the amount (the “Class A Required Amount”), if any, by
which (x) the amounts payable pursuant to subsections 4.05(a)(i), 4.05(a)(ii),
4.05(a)(v) and 4.05(a)(xiv) for such Distribution Date exceed (y) the Available
Funds for such Distribution Date available to fund such amounts.  In the event
that the Class A Required Amount for such Distribution Date is greater than
zero, the Servicer shall give written notice to the Indenture Trustee of such
Class A Required Amount on the date of computation.
 
With respect to each Distribution Date, on the related Determination Date, the
Servicer shall determine the amount (the “Class B Required Amount”), if any, by
which (x) the amounts payable pursuant to subsection 4.05(a)(iii) for such
Distribution Date exceed (y) the Available Funds for such Distribution Date
available to fund such amounts.  In the event that the Class B Required Amount
for such Distribution Date is greater than zero, the Servicer shall give written
notice to the Indenture Trustee of such Class B Required Amount on the date of
computation.
 
With respect to each Distribution Date, on the related Determination Date, the
Servicer shall determine the amount (the “Class C Required Amount”), if any, by
which (x) the amounts payable pursuant to subsections 4.05(a)(iv) and
4.05(a)(ix) for such Distribution Date exceed (y) the Available Funds for such
Distribution Date available to fund such amounts.  In the event that the Class C
Required Amount for such Distribution Date is greater than zero, the Servicer
shall give written notice to the Indenture Trustee of such Class C Required
Amount on the date of computation.
 
Section 4.05. Application of Available Funds and Available Principal
Collections.
 
The Servicer shall apply, or shall cause the Indenture Trustee to apply by
written instruction to the Indenture Trustee, on each Distribution Date,
Available Funds and Available Principal Collections on deposit in the Collection
Account with respect to such Distribution Date to make the following
distributions.
 
(a) On each Distribution Date, an amount equal to the Available Funds with
respect to such Distribution Date will be distributed in the following priority:
 
(i) an amount equal to the Monthly Servicing Fee for such Distribution Date,
plus the amount of any Monthly Servicing Fee previously due but not distributed
to the Servicer on a prior Distribution Date, shall be distributed to the
Servicer (unless such amount has been netted against deposits to the Collection
Account in accordance with Section 4.01 of the Transfer and Servicing
Agreement);
 
(ii) an amount equal to Class A Monthly Interest for such Distribution Date,
plus the amount of any Class A Monthly Interest previously due but not
distributed to Class A Noteholders on a prior Distribution Date, plus the amount
of any Class A Additional Interest for such Distribution Date and any Class A
Additional Interest previously due but not distributed to Class A Noteholders on
a prior Distribution Dare, shall be distributed to the Class A Noteholders on
the applicable Distribution Date;
 
(iii) an amount equal to Class B Monthly Interest for such Distribution Date,
plus the amount of any Class B Monthly Interest previously due but not
distributed to Class B Noteholders on a prior Distribution Date, plus the amount
of any Class B Additional Interest for such Distribution Date and any Class B
Additional Interest previously due but not distributed to Class B Noteholders on
a prior Distribution Date shall be distributed to the Class B Noteholders;
 
(iv) an amount equal to Class C-1 Monthly Interest for such Distribution Date,
plus the amount of any Class C-1 Monthly Interest previously due but not
distributed to Class C-1 Noteholders on a prior Distribution Date, plus the
amount of Class C-1 Additional Interest for such Distribution Date and any Class
C-1 Additional Interest previously due but not distributed to Class C-1
Noteholders on a prior Distribution Date shall be distributed to Class C-1
Noteholders;
 
(v) an amount equal to the Monthly Backup Servicer Fee for such Distribution
Date, plus the amount of any Monthly Backup Servicer Fee previously due but not
distributed to the Backup Servicer on a prior Distribution Date, shall be
distributed to the Backup Servicer;
 
(vi) pro rata, based on the amount owed, (1) an amount equal to the accrued and
unpaid Class A Costs shall be distributed to the Class A Noteholders, (2) an
amount equal to the accrued and unpaid Class B Costs shall be distributed to the
Class B Noteholders, (3) an amount equal to the accrued and unpaid Class C-1
Costs shall be distributed to the Class C-1 Noteholders, and (4) an amount equal
to the accrued and unpaid Class C-2 Costs shall be distributed to the Class C-2
Noteholders
 
13

--------------------------------------------------------------------------------

 
 
(vii) an amount equal to the Additional Monthly Servicing Fee then due and
payable, plus the amount of any Additional Monthly Servicing Fee previously due
but not distributed to the Servicer on a prior Distribution Date, shall be
distributed to the Servicer (solely to the extent the Servicer is CompuCredit);
 
(viii) an amount equal to the Incentive Servicing Fee then due and payable, plus
the amount of any Incentive Servicing Fee previously due but not distributed on
a prior Distribution Date, shall be deposited into the Incentive Servicing Fee
Account;
 
(ix) an amount equal to Class C-2 Monthly Interest for such Distribution Date,
plus the amount of any Class C-2 Monthly Interest previously due but not
distributed to Class C-2 Noteholders on a prior Distribution Date, plus the
amount of Class C-2 Additional Interest for such Distribution Date and any Class
C-2 Additional Interest previously due but not distributed to Class C-2
Noteholders on a prior Distribution Date shall be distributed to Class C-2
Noteholders;
 
(x) an amount equal to the Series Default Amount for such Distribution Date
shall be treated as a portion of Available Principal Collections for such
Distribution Date;
 
(xi) an amount equal to the aggregate amount of Reduction Amounts and
Reallocated Principal Collections that under Section 4.07 were used to fund the
Class A Required Amount, the Class B Required Amount or the Class C Required
Amount on a prior Distribution Date and which have not been previously
reimbursed shall be treated as a portion of Available Principal Collections for
such Distribution Date;
 
(xii) if an Event of Default and acceleration of the maturity of the Series
2004-One Notes pursuant to Section 5.03 of the Indenture has occurred on or
prior to such Distribution Date, an amount up to the Note Principal Balance on
such Distribution Date shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(xiii) on each Distribution Date prior to the date on which the Spread Account
terminates pursuant to subsection 4.11(e), an amount up to the excess, if any,
of the Required Spread Account Amount for such Distribution Date over the
Available Spread Account Amount for such Distribution Date shall be deposited
into the Spread Account;
 
(xiv) an amount equal to the Monthly Supplemental Servicing Fee for such
Distribution Date, plus the amount of any Monthly Supplemental Servicing Fee
previously due but not distributed to CompuCredit on a prior Distribution Date,
shall be distributed to CompuCredit;
 
(xv) an amount equal to any Class D Monthly Interest for such Distribution Date
plus the amount of any Class D Monthly Interest previously due but not
distributed to Class D Noteholders on a prior Distribution Date, plus the amount
of any Class D Additional Interest for such Distribution Date and any Class D
Additional Interest previously due but not paid on a prior Distribution Date
shall be distributed to the Class D Noteholders; and
 
(xvi) the balance, if any, will constitute a portion of Excess Finance Charge
Collections for such Distribution Date and shall be available for allocation to
other Series or to the Issuer as described in Section 4.05 of the Transfer and
Servicing Agreement.
 
(b) On each Distribution Date with respect to the Revolving Period, an amount
equal to the Available Principal Collections deposited in the Collection Account
for the related Monthly Period shall be treated as Shared Principal Collections
and applied in accordance with Section 4.02 of the Transfer and Servicing
Agreement.
 
(c) [Reserved].
 
(d) On each Distribution Date with respect to the Planned Redemption Period or
the Early Redemption Period, an amount equal to the Available Principal
Collections deposited in the Collection Account for the related Monthly Period
shall be distributed in the following order of priority:
 
(i) an amount up to the Class A Note Principal Balance shall be distributed to
the Class A Noteholders;
 
(ii) for each Distribution Date beginning on the Distribution Date on which the
Class A Note Principal Balance shall have been paid in full, an amount up to the
Class B Note Principal Balance shall be distributed to the Class B Noteholders;
 
(iii) for each Distribution Date beginning on the Distribution Date on which the
Class B Note Principal Balance shall have been paid in full, an amount up to the
Class C-1 Note Principal Balance shall be distributed to the Class C-1
Noteholders;
 
(iv) for each Distribution Date beginning on the Distribution Date on which the
Class C-1 Note Principal Balance shall have been paid in full, an amount up to
the Class C-2 Note Principal Balance shall be distributed to the Class C-2
Noteholders;
 
(v) for each Distribution Date beginning on the Distribution Date on which the
Class C-2 Note Principal Balance shall have been paid in full, an amount up to
the Class D Note Principal Balance shall be distributed to the Class D
Noteholders; and
 
(vi) for each Distribution Date beginning on the Distribution Date on which the
Class D Notes are paid in full, an amount equal to the balance, if any, of such
Available Principal Collections shall be treated as Shared Principal Collections
and applied in accordance with Section 4.02 of the Transfer and Servicing
Agreement.
 
Section 4.06. Defaulted Amounts; Reduction Amounts.
 
 
14

--------------------------------------------------------------------------------

 
On each Determination Date, the Servicer shall calculate the Series Default
Amount for the related Distribution Date.  If, on any Distribution Date, the
Series Default Amount for the related Monthly Period exceeds the Available Funds
allocated and available for that purpose pursuant to subsection 4.05(a)(x) for
such Distribution Date, the Allocation Amount (after giving effect to any
reductions for Reallocated Principal Collections that under Section 4.07 were
used to fund the Class A Required Amount, the Class B Required Amount or the
Class C Required Amount on such Distribution Date), will be reduced, subject to
the succeeding sentence, by the amount of such excess (a “Reduction Amount”),
but not by more than the Series Default Amount for such Distribution Date.  In
the event that such reduction would cause the Allocation Amount to be a negative
number, the Allocation Amount shall be reduced to zero.  Reduction Amounts shall
thereafter be reimbursed and the Allocation Amount increased (but not by an
amount in excess of the aggregate unreimbursed Reduction Amounts) on any
Distribution Date by the amount of Available Funds allocated and available for
that purpose pursuant to subsection 4.05(a)(xi).
 
Section 4.07. Reallocated Principal Collections.
 
(a) On each Distribution Date, the Servicer shall apply, or shall cause the
Indenture Trustee to apply in accordance with the Monthly Servicer’s Statement,
Reallocated Principal Collections with respect to such Distribution Date, to
fund the Class A Required Amount. On each Distribution Date, the Allocation
Amount shall be reduced by the amount of Reallocated Principal Collections used
to fund the Class A Required Amount for such Distribution Date, but in any event
the Allocation Amount shall not be reduced by operation of this subsection
4.07(a) to an amount less than the Class A Note Principal Balance.
 
(b) On each Distribution Date the Servicer shall apply, or shall cause the
Indenture Trustee to apply in accordance with the Monthly Servicer’s Statement,
Reallocated Principal Collections with respect to such Distribution Date, to
fund the Class B Required Amount.  On each Distribution Date, the Allocation
Amount shall be reduced by the amount of Reallocated Principal Collections used
to fund the Class B Required Amount for such Distribution Date, but in any event
the Allocation Amount shall not be reduced by operation of this subsection
4.07(b) to an amount less than the sum of the Class A Note Principal Balance and
the Class B Note Principal Balance.
 
(c) On each Distribution Date the Servicer shall apply, or shall cause the
Indenture Trustee to apply in accordance with the Monthly Servicer’s Statement,
Reallocated Principal Collections with respect to such Distribution Date, to
fund the Class C Required Amount. On each Distribution Date, the Allocation
Amount shall be reduced by the amount of Reallocated Principal Collections used
to fund the Class C Required Amount for such Distribution Date, but in any event
the Allocation Amount shall not be reduced by operation of this subsection
4.07(c) to an amount less than the sum of the Class A Note Principal Balance,
the Class B Note Principal Balance and the Class C Note Principal Balance.
 
(d) Reallocated Principal Collections used to fund the Class A Required Amount,
the Class B Required Amount and the Class C Required Amount shall thereafter be
reimbursed, and the Allocation Amount increased (but not by an amount in excess
of the aggregate unreimbursed Reallocated Principal Collections used to fund the
Class A Required Amount, Class B Required Amount or the Class C Required Amount)
on any Distribution Date by the amount of Available Funds allocated and
available for that purpose pursuant to subsection 4.05(a)(xi).
 
Section 4.08. Excess Finance Charge Collections.
 
Series 2004-One shall be an Excess Allocation Series.  Subject to Section 4.05
of the Transfer and Servicing Agreement, Excess Finance Charge Collections with
respect to all the Excess Allocation Series for any Distribution Date will be
allocated to Series 2004-One in an amount equal to the product of (x) the
aggregate amount of Excess Finance Charge Collections with respect to all the
Excess Allocation Series for such Distribution Date and (y) a fraction, the
numerator of which is the Finance Charge Shortfall for Series 2004-One for such
Distribution Date and the denominator of which is the aggregate amount of
Finance Charge Shortfalls for all the Excess Allocation Series for such
Distribution Date.  The “Finance Charge Shortfall” for Series 2004-One for any
Distribution Date will be equal to the excess, if any, of (a) the full amount
required to be paid, without duplication, pursuant to subsections 4.05(a)(i)
through (xv) on such Distribution Date over (b) the Reallocated Series Finance
Charge Collections for such Distribution Date.
 
Section 4.09. Reallocated Series Finance Charge Collections.
 
(a) That portion of Group VIII Series Finance Charge Collections for any
Distribution Date equal to the amount of Reallocated Series Finance Charge
Collections for such Distribution Date will be allocated to Series 2004-One and
will be distributed as set forth in this Supplement.
 
(b) Reallocated Series Finance Charge Collections with respect to any
Distribution Date shall equal the sum of (i) the aggregate amount of Series
2004-One Monthly Interest, Series Default Amount, Series 2004-One Monthly Fees
and Series 2004-One Additional Amounts for such Distribution Date and (ii) that
portion of excess Group VIII Series Finance Charge Collections to be included in
Reallocated Series Finance Charge Collections pursuant to subsection (c) hereof;
provided, however, that if the amount of Group VIII Series Finance Charge
Collections for such Distribution Date is less than the sum of (w) Group VIII
Series Monthly Interest, (x) Group VIII Series Default Amount, (y) Group VIII
Series Monthly Fees and (z) Group VIII Series Additional Amounts, then
Reallocated Series Finance Charge Collections shall equal the sum of the
following amounts for such Distribution Date:
 
(A)           the product of (I) Group VIII Series Finance Charge Collections
(up to the amount of Group VIII Series Monthly Interest) and (II) a fraction,
the numerator of which is Series 2004-One Monthly Interest and the denominator
of which is Group VIII Series Monthly Interest;
 
(B)           the product of (I) Group VIII Series Finance Charge Collections
less the amount of Group VIII Series Monthly Interest (such amount not less than
zero) (up to the Group VIII Series Default Amount) and (II) a fraction, the
numerator of which is the Series Default Amount and the denominator of which is
the Group VIII Series Default Amount;
 
(C)           the product of (I) Group VIII Series Finance Charge Collections
less the sum of (i) Group VIII Series Monthly Interest and (ii) the Group VIII
Series Default Amount (such amount not less than zero) (up to Group VIII Series
Monthly Fees) and (II) a fraction, the numerator of which is Series 2004-One
Monthly Fees and the denominator of which is Group VIII Series Monthly Fees; and
 
(D)           the product of (I) Group VIII Series Finance Charge Collections
less the sum of (i) Group VIII Series Monthly Interest, (ii) the Group VIII
Series Default Amount and (iii) Group VIII Series Monthly Fees (such amount not
less than zero) and (II) a fraction, the numerator of which is Series 2004-One
Additional Amounts and the denominator of which is Group VIII Series Additional
Amounts.
 
(c) If the amount of Group VIII Series Finance Charge Collections for such
Distribution Date exceeds the sum of (i) Group VIII Series Monthly Interest,
(ii) Group VIII Series Default Amount, (iii) Group VIII Series Monthly Fees and
(iv) Group VIII Series Additional Amounts, then Reallocated Series Finance
Charge Collections for such Distribution Date shall include an amount equal to
the product of (x) the amount of such excess and (y) a fraction, the numerator
of which is the Allocation Amount as of the last day of the second preceding
Monthly Period and the denominator of which is the sum of such Allocation Amount
and the aggregate allocation amounts for all other Series included in Group VIII
as of such last day.
 
15

--------------------------------------------------------------------------------

 
 
Section 4.10. Shared Principal Collections.
 
Subject to Section 4.02 of the Transfer and Servicing Agreement, Shared
Principal Collections for any Distribution Date will be allocated to Series
2004-One  in an amount equal to the product of (x) the aggregate amount of
Shared Principal Collections with respect to all Principal Sharing Series for
such Distribution Date and (y) a fraction, the numerator of which is the Series
Principal Shortfall for such Distribution Date and the denominator of which is
the aggregate amount of Principal Shortfalls for all the Series which are
Principal Sharing Series for such Distribution Date.  The “Series Principal
Shortfall” will be equal to (a) for any Distribution Date with respect to the
Revolving Period, zero; and (b) for any Distribution Date with respect to the
Planned Redemption Period or the Early Redemption Period, the excess, if any, of
the Allocation Amount over the amount of Available Principal Collections for
such Distribution Date (excluding any portion thereof attributable to Shared
Principal Collections).
 
Section 4.11. Spread Account.
 
(a) The Servicer shall establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders, an Eligible Deposit Account (the “Spread Account”)
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class A Noteholders, the Class B Noteholders and the
Class C Noteholders.  The Spread Account shall initially be established with the
Indenture Trustee.  The Indenture Trustee shall possess all right, title and
interest in all funds on deposit from time to time in the Spread Account and in
all proceeds thereof.  The Spread Account shall be under the sole dominion and
control of the Indenture Trustee.  If at any time the Spread Account ceases to
be an Eligible Deposit Account, the Indenture Trustee (or the Servicer on its
behalf) shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which Merrill shall consent) establish a new Spread Account
meeting the conditions specified above as an Eligible Deposit Account, and shall
transfer any cash or any investments to such new Spread Account.  The Indenture
Trustee, at the written direction of the Servicer, shall (i) make withdrawals
from the Spread Account from time to time in an amount up to the Available
Spread Account Amount at such time, for the purposes set forth in this
Supplement, and (ii) on each Distribution Date prior to the termination of the
Spread Account make a deposit into the Spread Account in the amount specified
in, and otherwise in accordance with, subsection 4.05(a)(xiii).
 
(b) Funds on deposit in the Spread Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.  In
no event shall the Indenture Trustee be liable for the selection of Eligible
Investments or for investment losses incurred thereon (except with respect to
investments on which the institution acting as the Indenture Trustee is an
obligor).  The Indenture Trustee shall have no liability in respect of losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity or the failure of the Servicer to provide timely written
investment direction.  The Indenture Trustee shall have no obligation to invest
or reinvest any amounts held hereunder in the absence of written investment
direction.  Funds on deposit in the Spread Account on any Transfer Date, after
giving effect to any withdrawals from the Spread Account on such Transfer Date,
shall be invested in such investments that will mature so that such funds will
be available for withdrawal on or prior to the following Transfer Date.  The
Indenture Trustee shall hold such Eligible Investments as provided in Section
6.15 of the Indenture.  No such Eligible Investment shall be disposed of prior
to its maturity; provided, however, that the Indenture Trustee may sell,
liquidate or dispose of any such Eligible Investment before its maturity, at the
written direction of the Servicer, if such sale, liquidation or disposal would
not result in a loss of all or part of the principal portion of such Eligible
Investment or if, prior to the maturity of such Eligible Investment, a default
occurs in the payment of principal, interest or any other amount with respect to
such Eligible Investment.  On each Distribution Date, all interest and earnings
(net of losses and investment expenses) accrued since the preceding Distribution
Date on funds on deposit in the Spread Account shall be retained in the Spread
Account (to the extent that the Available Spread Account Amount is less than the
Required Spread Account Amount) and the balance, if any, shall be deposited in
the Collection Account and treated as Collections of Finance Charge Receivables
allocable to Series 2004-One.  Except as provided in the immediately preceding
sentence with respect to investment earnings retained in the Spread Account, for
purposes of determining the availability of funds or the balance in the Spread
Account for any reason under this Supplement, investment earnings on such funds
shall be deemed not to be available or on deposit.
 
(c) In the event that for any Distribution Date (x) the sum of the amounts
required pursuant to subsections 4.05(a)(i) through (x) exceeds (y) the amount
of Reallocated Series Finance Charge Collections and Excess Finance Charge
Collections allocated to Series 2004-One  (any such excess, the “Spread Account
Draw Amount”), the Spread Account Draw Amount, up to the Available Spread
Account Amount, shall be withdrawn from the Spread Account on the related
Transfer Date by the Indenture Trustee (acting in accordance with the written
instructions of the Servicer), deposited into the Collection Account and
included in Available Funds for such Distribution Date.  Notwithstanding
anything else to the contrary in this Section 4.11, if an Event of Default shall
have occurred with respect to Series 2004-One and the maturity of the Series
2004-One Notes shall have been accelerated under Section 5.03 of the Indenture,
any amounts remaining on deposit in the Spread Account shall be applied to pay
interest and principal on the Class A Notes, the Class B Notes and the Class C
Notes as provided in Section 5.05 of the Indenture.
 
(d) Prior to the occurrence of an Event of Default with respect to the Series
2004-One Notes and acceleration of the maturity of the Series 2004-One Notes
under Section 5.03 of the Indenture, but subject to the limitations contained
below in this paragraph, in the event that the Spread Account Surplus on any
Distribution Date, after giving effect to all deposits to and withdrawals from
the Spread Account with respect to such Distribution Date, is greater than zero,
the Indenture Trustee, acting in accordance with the written instructions of the
Servicer, shall withdraw from the Spread Account and pay to the Issuer for
distribution pursuant to the Trust Agreement, an amount equal to such Spread
Account Surplus.  Notwithstanding the foregoing, if a Spread Account Surplus
exists as a result of a reduction in the Required Spread Account Percentage or
the Supplemental Percentage, no amounts may be withdrawn from the Spread Account
unless an auditor reasonably selected by Merrill performs an audit of Servicer
reporting and Trust accounting.  This audit may be waived by Merrill in its sole
discretion.  This audit shall be at the expense of the Transferor and shall not
supercede Merrill’s other audit rights set forth in the Note Purchase
Agreement.  If Merrill shall elect to conduct an audit pursuant to this
subsection 4.11(d), the results of such audit shall be completed within 30 days
following the Distribution Date in which the Spread Account Surplus first
existed, and if such audit shall not be completed within such 30-day period,
such Spread Account Surplus shall then be withdrawn from the Spread Account as
provided above.  The Transferor shall provide Merrill and its auditor with
reasonable access to the required documents and facilities to enable the auditor
to complete the audit within such 30-day period.
 
(e) Upon the earlier to occur of (i) the day on which the principal balance of
the Class A Notes, the Class B Notes and the Class C Notes and all other accrued
and unpaid amounts owing to the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders pursuant to the Note Purchase Agreement are paid in full
to the Class A Noteholders, the Class B Noteholders and the Class C Noteholders
and (ii) the termination of the Issuer pursuant to the Trust Agreement, the
Indenture Trustee, acting in accordance with the instructions of the Servicer,
after the prior payment of all amounts owing to the Class A Noteholders, the
Class B Noteholders and the Class C Noteholders which are payable from the
Spread Account as provided herein, shall withdraw from the Spread Account and
pay to the Issuer (or if the Issuer has been terminated, the Transferor) for
application pursuant to the Trust Agreement all amounts, if any, on deposit in
the Spread Account and the Spread Account shall be deemed to have terminated for
purposes of this Supplement.
 
Section 4.12. Principal Amount Increases.
 
(a) Each of the Class A Noteholders, the Class B Noteholders and the Class C
Noteholders agree, by acceptance of their Class A Notes, Class B Notes and Class
C Notes, that the Issuer may, from time to time prior to the commencement of the
Planned Redemption Period or the Early Redemption Period, request upon three
Business Days prior irrevocable written notice to each of the Indenture Trustee,
the Servicer and the Class A Noteholders, the Class B Noteholders and the Class
C Noteholders substantially in the form of Exhibit A to the Note Purchase
Agreement that the Class A Noteholders, the Class B Noteholders, the Class C-1
Noteholders and the Class C-2 Noteholders fund increases in the outstanding
principal balance of their Class A Notes, Class B Notes, Class C-1 Notes and
Class C-2 in the specified amounts (each such amount, a “Class A Note Principal
Balance Increase”, “Class B Note Principal Balance Increase”, a “Class C-1 Note
Principal Balance Increase”, and a “Class C-2 Note Principal Balance Increase”,
respectively); provided, however, that any applicable conditions set forth in
Sections 2.2(c) and 3.2 of the Note Purchase Agreement shall have been satisfied
or waived as provided therein.  The Class A Noteholders shall fund a Class A
Note Principal Balance Increase, the Class B Noteholders shall fund a Class B
Note Principal Balance Increase, the Class C-1 Noteholders shall fund a Class
C-1 Note Principal Balance Increase and the Class C-2 Noteholders shall fund a
Class C-2 Note Principal Balance Increase, upon payment, in same day funds, to
the Issuer of the amount of such Class A Note Principal Balance Increase, Class
B Note Principal Balance Increase, Class C-1 Note Principal Balance Increase or
Class C-2 Note Principal Balance Increase, as applicable, in accordance with the
payment instructions specified in the notice delivered with respect to such
Class A Note Principal Balance Increase, Class B Note Principal Balance
Increase, Class C-1 Note Principal Balance Increase or Class C-2 Note Principal
Balance Increase.
 
16

--------------------------------------------------------------------------------

 
 
(b) The Class D Noteholders agree, by acceptance of the Class D Notes, that the
Issuer may from time to time, prior to the commencement of the Planned
Redemption Period or the Early Redemption Period, request upon one Business Day
prior written notice to each of the Indenture Trustee, the Servicer and the
Class D Noteholders substantially in the form of Exhibit C that the Class D
Noteholders fund increases in the outstanding principal balance of the Class D
Notes (each such amount, a “Class D Note Principal Balance Increase”); provided,
however, that (i) after giving effect to such Class D Note Principal Balance
Increase, the Transferor Amount shall not be less than the Required Transferor
Amount and (ii) after giving effect to such Class D Note Principal Balance
Increase, (a) the product of the Transferor Amount and the Series 2004-One
Allocation Percentage shall not be less than (b) the Series Required Transferor
Amount.  The Class D Noteholders shall fund such increase through a reduction of
the Transferor Amount by the amount of such Class D Note Principal Balance
Increase.
 
(c) [Reserved].
 
(d) No decrease in the outstanding principal balance of the Class A Notes, the
Class B Notes or the Class C Notes pursuant to Section 4.03 shall limit the
ability of the Issuer to increase the outstanding principal balance of the Class
A Notes, the Class B Notes and the Class C Notes pursuant to subsection 4.12(a).
 
Section 4.13. Interest Rate Caps.
 
(a) The Issuer hereby covenants and agrees that, at any time LIBOR is greater
than 6.0%, it shall obtain one or more Interest Rate Caps such that the
Aggregate Interest Rate Caps Notional Amount equals or exceeds the Maximum
Principal Amount.  The Issuer hereby assigns, sets-over, conveys, pledges and
grants a security interest and lien (free and clear of all other Liens) to the
Indenture Trustee for the benefit of the Class A Noteholders, the Class B
Noteholders and the Class C Noteholders in all of the Issuer’s right, title and
interest now existing or hereafter arising in and to the Interest Rate Caps and
all proceeds thereof, to secure its obligations hereunder to the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders.  The Issuer
hereby further agrees to authorize and execute all such instruments, documents
and financing statements and amendments thereto and take all such further action
requested by the Indenture Trustee to evidence and perfect the grant of a
security interest in the Interest Rate Caps pursuant to this subsection
4.13(a).  The Issuer agrees that each Interest Rate Cap shall provide for
payments to the Indenture Trustee and that such payments shall be deposited into
the Collection Account as provided for in the Monthly Servicer’s Statement.
 
(b) In the event that any Interest Rate Cap Provider defaults in its obligation
to make a payment to the Indenture Trustee under one or more Interest Rate Caps,
the Indenture Trustee shall make a demand at the written direction of the
Servicer on such Interest Rate Cap Provider, or any guarantor, if applicable,
demanding payment by 12:30 p.m., New York time, on the date when due.  The
Indenture Trustee shall give notice at the written direction of the Servicer to
the Class A Noteholders, Class B Noteholders and Class C Noteholders upon the
continuing failure by any Interest Rate Cap Provider to perform its obligation
during the two Business Days following a demand made by the Indenture Trustee on
such Interest Rate Cap Provider, and shall take such action with respect to such
continuing failure directed to be taken by the holders of more than 50% of the
aggregate principal amount of the Class A Notes, the Class B Notes and the Class
C Notes.
 
(c) In the event that either Rating Agency shall withdraw or downgrade its
applicable rating of any Interest Rate Cap Provider below the applicable
Required Rating, then within 30 days after the Issuer, the Transferor and the
Servicer receive notice of such withdrawal or downgrade, either (x) the Interest
Rate Cap Provider will enter into an arrangement the purpose of which shall be
to assure performance by the Interest Rate Cap Provider of its obligations under
its Interest Rate Cap(s); or (y) the Servicer shall use all commercially
reasonable efforts on behalf of the Issuer to, at the Issuer's option, either
(i) cause the Interest Rate Cap Provider to pledge securities in the manner
provided by applicable law which shall be held by the Indenture Trustee or its
agent free and clear of the Lien of any third party, in a manner conferring on
the Indenture Trustee a perfected first priority Lien in such securities
securing the Interest Rate Cap Provider’s performance of its obligations under
the applicable Interest Rate Cap(s), or (ii) provided that a Replacement
Interest Rate Cap meeting the requirements of subsection 4.13(d) has been
obtained, direct the Indenture Trustee in writing (A) to provide written notice
to the Interest Rate Cap Provider of its intention to terminate the applicable
Interest Rate Cap(s) within such 30-day period and (B) to terminate the
applicable Interest Rate Cap within such 30-day period, to request the payment
to it of all amounts due to the Issuer under the applicable Interest Rate Cap(s)
through the termination date and to deposit any such amounts so received, on the
day of receipt, to the Collection Account for the benefit of the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders.
 
(d) Unless an alternative arrangement pursuant to clause (x) or (y)(i) of
subsection 4.13(c) is being established, the Servicer shall, on behalf of the
Issuer and at the expense of the applicable Interest Rate Cap Provider, use all
commercially reasonable efforts to obtain a Replacement Interest Rate Cap
meeting the requirements of this subsection 4.13(d) during the 30-day period
referred to in subsection 4.13(c). The Indenture Trustee shall not terminate the
applicable Interest Rate Cap(s) unless, prior to the expiration of the 30-day
period referred to in subsection 4.13(c), the Issuer delivers to the Indenture
Trustee (i) a Replacement Interest Rate Cap, and (ii) to the extent applicable,
an Opinion of Counsel as to the due authorization, execution and delivery and
validity and enforceability of such Replacement Interest Rate Cap.
 
(e) The Servicer shall notify the Indenture Trustee within five Business Days
after obtaining knowledge that either Rating Agency’s applicable rating of any
Interest Rate Cap Provider has been withdrawn or reduced below the applicable
Required Rating.
 
(f) Notwithstanding the foregoing, the Issuer may at any time obtain a
Replacement Interest Rate Cap, provided that the Issuer delivers to the
Indenture Trustee an Opinion of Counsel as to the due authorization, execution
and delivery and validity and enforceability of such Replacement Interest Rate
Cap.
 
(g) The Issuer shall sell all or a portion of the Interest Rate Caps subject to
the following conditions having been met:
 
(i) the sum of the notional amounts of all Interest Rate Caps after giving
effect to such sale shall equal or exceed the sum of the Class A Note Principal
Balance, the Class B Note Principal Balance and the Class C Note Principal
Balance as of the date of such sale after giving effect to all payments and
allocations made pursuant to this Supplement; and
 
 
17

--------------------------------------------------------------------------------

 
(ii) the minimum notional amount denomination of any Interest Rate Cap to be
sold is $1,000,000.
 
The Servicer, on behalf of the Transferor, shall have the duty of obtaining a
fair market value price for the sale of the Issuer’s rights under any Interest
Rate Cap, notifying the Indenture Trustee of prospective purchasers and bids,
and selecting the purchaser of such Interest Rate Cap. The Indenture Trustee
upon receipt of the purchase price in the Collection Account shall execute all
documentation necessary to effect the transfer of the Issuer’s rights under the
Interest Rate Cap and to release the Lien of the Indenture Trustee on the
Interest Rate Cap and proceeds thereof to the extent of such sale.  The
Indenture Trustee shall have no liability for acting in accordance with the
Servicer’s instructions with respect to the sale of the Interest Rate Caps.
 
(h)           Funds deposited in the Collection Account in respect of the sale
of all or a portion of an Interest Rate Cap shall be applied as Available
Principal Collections pursuant to this Supplement.
 
Section 4.14. Pre-Funding Account.
 
(a) The Servicer shall establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Noteholders, an Eligible Deposit Account (the
“Pre-Funding Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Class A Noteholders, the Class
B Noteholders and the Class C Noteholders.  The Pre-Funding Account shall
initially be established with the Indenture Trustee.  The Indenture Trustee
shall possess all right, title and interest in all funds on deposit from time to
time in the Pre-Funding Account and in all proceeds thereof.  The Pre-Funding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Class A Noteholders, the Class B Noteholders and the
Class C Noteholders.  If at any time the Pre-Funding Account ceases to be an
Eligible Deposit Account, the Indenture Trustee (or the Servicer on its behalf)
shall within 10 Business Days (or such longer period, not to exceed 30 calendar
days, as to which Merrill shall consent) establish a new Pre-Funding Account
meeting the conditions specified above as an Eligible Deposit Account, and shall
transfer any cash or any investments to such new Pre-Funding Account.  The
Indenture Trustee, at the written direction of the Servicer, shall (i) make
withdrawals from the Pre-Funding Account from time to time for the purposes set
forth in this Supplement, and (ii) on a date on which a Note Principal Balance
Increase occurs, if directed to by the Servicer, make a deposit into the
Pre-Funding Account from the money received in payment of the purchase price for
such Note Principal Balance Increase in the amount specified by the Servicer,
equal to the least of (1) the sum of the Class A Note Principal Balance
Increase, the Class B Note Principal Balance Increase, the Class C-1 Note
Principal Balance Increase and the Class C-2 Note Principal Balance Increase,
(2) the amount specified by the Servicer equal to the positive difference
between the Note Principal Balance and the Allocation Amount (after giving
effect to such Note Principal Balance Increase), and (3) unless a deposit to the
Yield Supplement Account is made in connection with such deposit to the
Pre-Funding Account, an amount equal to the product of (x) 0.10 and (y) the Note
Principal Balance (after giving effect to such Note Principal Balance Increase).
 
(b) Funds on deposit in the Pre-Funding Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.  In
no event shall the Indenture Trustee be liable for the selection of Eligible
Investments or for investment losses incurred thereon, except with respect to
investments on which the institution acting as the Indenture Trustee is an
obligor.  The Indenture Trustee shall have no liability in respect of losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity or the failure of the Servicer to provide timely written
investment direction.  The Indenture Trustee shall have no obligation to invest
or reinvest any amounts held hereunder in the absence of written investment
direction.  Funds on deposit in the Pre-Funding Account on any Transfer Date,
after giving effect to any withdrawals from the Pre-Funding Account on such
Transfer Date, shall be invested in such investments that will mature so that
such funds will be available for withdrawal on or prior to the following
Transfer Date.  The Indenture Trustee shall hold such Eligible Investments as
provided in Section 6.15 of the Indenture.  No such Eligible Investment shall be
disposed of prior to its maturity; provided, however, that the Indenture Trustee
may sell, liquidate or dispose of any such Eligible Investment before its
maturity, at the written direction of the Servicer, if such sale, liquidation or
disposal would not result in a loss of all or part of the principal portion of
such Eligible Investment or if, prior to the maturity of such Eligible
Investment, a default occurs in the payment of principal, interest or any other
amount with respect to such Eligible Investment.  On each Distribution Date, all
interest and earnings (net of losses and investment expenses) accrued since the
preceding Distribution Date on funds on deposit in the Pre-Funding Account
(“Pre-Funding Investments Proceeds”) shall be deposited in the Collection
Account and treated as a portion of Available Funds for that Distribution
Date.  For purposes of determining the availability of funds or the balance in
the Pre-Funding Account for any reason under this Supplement, except as
otherwise provided in the preceding sentence, investment earnings on such funds
shall be deemed not to be available or on deposit.
 
(c) On any Deposit Date in a Monthly Period during the Revolving Period, the
Servicer may withdraw from the Pre-Funding Account an amount not to exceed the
least of (1) the positive difference, if any, between (I) the Transferor Amount
and (II) the Required Transferor Amount, (2) the positive difference, if any,
between (I) the total amount of Principal Receivables plus the amount of
Collections of Principal Receivables on deposit in the Collection Account and
(II) the Required Minimum Principal Balance minus, if a Paired Series has been
designated pursuant to Section 9.08 and the related Paired Series Final Payment
Date has not occurred, the aggregate amount of all principal payments made on,
or deposited into the applicable principal funding account on behalf of, the
Notes of such Paired Series, and (3) the amount on deposit in the Pre-Funding
Account, and pay such amount to the Issuer for application pursuant to the Trust
Agreement.
 
(d) If a Paired Series has been designated pursuant to Section 9.08 and the
related Paired Series Final Payment Date has not occurred, at the instruction of
the Transferor, on any Deposit Date in a Monthly Period during the Revolving
Period, the Servicer may withdraw from the Pre-Funding Account an amount not to
exceed the sum of (i) the positive difference between (I) the lesser of (x) the
product of (1) the Series Allocation Percentage for such Paired Series, (2) the
Fixed/Floating Allocation Percentage for such Paired Series and (3) the amount
of Principal Receivables generated since the first day of such Monthly Period
and (y) the product of (A) the percentage specified in Item 1 of Schedule 4.14
and (B) the amount of Principal Collections deposited in the Collection Account
and allocated to such Paired Series pursuant to the applicable provisions of the
Indenture Supplement for such Paired Series plus on the Distribution Date that
occurs during such Monthly Period the amount of Shared Principal Collections
allocated to such Paired Series plus the available funds (as such term is
defined in the Indenture Supplement for such Paired Series) that pursuant to the
applicable provisions in the Indenture Supplement for such Paired Series are
treated as a portion of available principal collections (as such term is defined
in the Indenture Supplement for such Paired Series), and (II) the amount
previously withdrawn from the Pre-Funding Account since the first day of such
Monthly Period and (ii) the total with respect to all previous Monthly Periods
pursuant to which amounts have been deposited in the Pre-Funding Account in
connection with such Paired Series, as of the last day of each such Monthly
Period, of the positive difference between the amounts specified in clauses (I)
and (II), after giving effect to all withdrawals from the Pre-Funding Account on
such date, including pursuant to the immediately following sentence, and pay
such amount to the Issuer for application pursuant to the Trust Agreement;
provided that no such withdrawal shall be made from the Pre-Funding Account
pursuant to this Section 4.14(d) unless, after giving effect to such withdrawal
and all other withdrawals, deposits and adjustments to be made on such day
pursuant to this Supplement, (1) the Transferor Amount would be equal to or
greater than the Required Transferor Amount and (2) the total amount of
Principal Receivables plus the amount of Collections of Principal Receivables on
deposit in the Collection Account would be equal to or greater than the Required
Minimum Principal Balance.
 
(e) In the event that there are funds on deposit in the Pre-Funding Account on
the earlier to occur of (1) the first Distribution Date following the end of the
Revolving Period, and (2) the second Distribution Date following the date on
which the most recent Note Principal Balance Increase occurred, the Servicer
shall cause the Indenture Trustee to apply all amounts on deposit in the
Pre-Funding Account to the Paying Agent for pro rata payment of principal on the
Class A Notes, the Class B Notes and the Class C Notes.
 
Section 4.15. Yield Supplement Account.
 
 
18

--------------------------------------------------------------------------------

 
(a) The Servicer shall establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders, an Eligible Deposit Account (the “Yield Supplement
Account”) bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Class A Noteholders, the Class B
Noteholders and the Class C Noteholders.  The Yield Supplement Account shall
initially be established with the Indenture Trustee.  The Indenture Trustee
shall possess all right, title and interest in all funds on deposit from time to
time in the Yield Supplement Account and in all proceeds thereof.  The Yield
Supplement Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders.  If at any time the Yield Supplement Account ceases to
be an Eligible Deposit Account, the Indenture Trustee (or the Servicer on its
behalf) shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which the Indenture Trustee shall consent) establish a new
Yield Supplement Account meeting the conditions specified above as an Eligible
Deposit Account, and shall transfer any cash or any investments to such new
Yield Supplement Account.  The Indenture Trustee, at the written direction of
the Servicer, shall (i) make withdrawals from the Yield Supplement Account on
each Distribution Date on or prior to the termination of the Yield Supplement
Account for the purposes set forth in this Supplement, and (ii) on the date of
each Note Principal Balance Increase effected in connection with a Paired
Series, if withdrawals will be made from the Pre-Funding Account pursuant to
subsection 4.14(d) and otherwise at the written direction of the Transferor in
its discretion, withdraw from the Pre-Funding Account and deposit in the Yield
Supplement Account an amount equal to 0.50% of the sum of the Class A Note
Principal Balance Increase, the Class B Note Principal Balance Increase, the
Class C-1 Note Principal Balance Increase and the Class C-2 Note Principal
Balance Increase.
 
(b) Funds on deposit in the Yield Supplement Account shall be invested at the
written direction of the Servicer by the Indenture Trustee in Eligible
Investments.  In no event shall the Indenture Trustee be liable for the
selection of Eligible Investments or for investment losses incurred thereon,
except with respect to investments on which the institution acting as the
Indenture Trustee is an obligor.  The Indenture Trustee shall have no liability
in respect of losses incurred as a result of the liquidation of any Eligible
Investment prior to its stated maturity or the failure of the Servicer to
provide timely written investment direction.  The Indenture Trustee shall have
no obligation to invest or reinvest any amounts held hereunder in the absence of
written investment direction.  Funds on deposit in the Yield Supplement Account
on any Transfer Date, after giving effect to any withdrawals from the Yield
Supplement Account on such Transfer Date, shall be invested in such investments
that will mature so that such funds will be available for withdrawal on or prior
to the following Transfer Date.  The Indenture Trustee shall hold such Eligible
Investments as provided in Section 6.15 of the Indenture.  No such Eligible
Investment shall be disposed of prior to its maturity; provided, however, that
the Indenture Trustee may sell, liquidate or dispose of any such Eligible
Investment before its maturity, at the written direction of the Servicer, if
such sale, liquidation or disposal would not result in a loss of all or part of
the principal portion of such Eligible Investment or if, prior to the maturity
of such Eligible Investment, a default occurs in the payment of principal,
interest or any other amount with respect to such Eligible Investment.  On each
Distribution Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Distribution Date on funds on deposit in
the Yield Supplement Account (“Yield Supplement Investment Proceeds”) shall be
deposited in the Collection Account and treated as a portion of Available Funds
for such Distribution Date.  For purposes of determining the availability of
funds or the balance in the Yield Supplement Account for any reason under this
Supplement, except as otherwise provided in the preceding sentence, investment
earnings on such funds shall be deemed not to be available or on deposit.
 
(c) On each Distribution Date with respect to the Revolving Period, if amounts
are on deposit in the Yield Supplement Account, the Servicer shall cause the
Indenture Trustee through written instruction to withdraw from the Yield
Supplement Account and deposit in the Collection Account for application as
Available Funds an amount equal to the product of (1) the percentage equivalent
of a fraction, with respect to a specific deposit, the numerator of which is the
amount withdrawn from the Pre-Funding Account during the related Monthly Period
and the denominator of which is the total amount deposited into the Pre-Funding
Account in connection with a Note Principal Balance Increase pursuant to which
such deposit was made to the Yield Supplement Account and (2) the total amount
of such deposit to the Yield Supplement Account.
 
(d) On the first Distribution Date with respect to the Planned Redemption Period
or the Early Redemption Period, the Servicer shall cause the Indenture Trustee
through written instruction to withdraw all amounts on deposit in the Yield
Supplement Account and distribute such amount to the Paying Agent for pro rata
payment of principal on the Class A Notes, the Class B Notes and the Class C
Notes.
 
Section 4.16. Incentive Servicing Fee Account.
 
(a) The Servicer shall establish and maintain with the Indenture Trustee and in
the name of the Indenture Trustee, for the benefit of the Class A Noteholders,
the Class B Noteholders, the Class C Noteholders and, to the extent set forth in
this Section 4.16, the Servicer, an Eligible Deposit Account (the “Incentive
Servicing Fee Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Class A Noteholders, the Class
B Noteholders, the Class C Noteholders and, to the extent set forth in this
Section 4.16, the Servicer.  The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Incentive
Servicing Fee Account and in all proceeds thereof.  The Incentive Servicing Fee
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Class A Noteholders, the Class B Noteholders, the Class C
Noteholders and, to the extent set forth in this Section 4.16, the Servicer.  If
at any time the Incentive Servicing Fee Account ceases to be an Eligible Deposit
Account, the Indenture Trustee (or the Servicer on its behalf) shall within 10
Business Days (or such longer period, not to exceed 30 calendar days, as to
which the Indenture Trustee shall consent) establish a new Incentive Servicing
Fee Account meeting the conditions specified above as an Eligible Deposit
Account, and shall transfer any cash or any investments to such new Incentive
Servicing Fee Account.
 
(b) Funds on deposit in the Incentive Servicing Fee Account shall be invested at
the written direction of the Servicer by the Indenture Trustee in Eligible
Investments.  In no event shall the Indenture Trustee be liable for the
selection of Eligible Investments or for investment losses incurred thereon,
except as obligor with respect to investments on which the institution acting as
the Indenture Trustee is an obligor.  The Indenture Trustee shall have no
liability in respect of losses incurred as a result of the liquidation of any
Eligible Investment prior to its stated maturity or the failure of the Servicer
to provide timely written investment direction.  The Indenture Trustee shall
have no obligation to invest or reinvest any amounts held hereunder in the
absence of written investment direction.  Funds on deposit in the Incentive
Servicing Fee Account on any Transfer Date, after giving effect to any
withdrawals from the Incentive Servicing Fee Account on such Transfer Date,
shall be invested in such investments that will mature so that such funds will
be available for withdrawal on or prior to the following Transfer Date.  The
Indenture Trustee shall hold such Eligible Investments as provided in Section
6.15 of the Indenture.  No such Eligible Investment shall be disposed of prior
to its maturity; provided, however, that the Servicer may direct the Indenture
Trustee to sell, liquidate or dispose of any such Eligible Investment before its
maturity, in writing, if such sale, liquidation or disposal would not result in
a loss of all or part of the principal portion of such Eligible Investment or
if, prior to the maturity of such Eligible Investment, a default occurs in the
payment of principal, interest or any other amount with respect to such Eligible
Investment.  On each Distribution Date, all interest and earnings (net of losses
and investment expenses) accrued since the preceding Distribution Date on funds
on deposit in the Incentive Servicing Fee Account (“Incentive Servicing Fee
Investment Proceeds”) shall be deposited in the Collection Account and treated
as a portion of Available Funds for such Distribution Date.  For purposes of
determining the availability of funds or the balance in the Incentive Servicing
Fee Account for any reason under this Supplement, except as otherwise provided
in the preceding sentence, investment earnings on such funds shall be deemed not
to be available or on deposit.
 
(c) On the June 2011 Distribution Date, if amounts are on deposit in the
Incentive Servicing Fee Account, the Servicer shall cause the Indenture Trustee
through written instruction to withdraw from the Incentive Servicing Fee Account
and distribute such amount to the Paying Agent for pro rata payment of principal
on the Class A Notes, the Class B Notes, the Class C-1 Notes and the Class C-2
Notes; provided, however, that such entire amount shall be paid to the Servicer
in an amount equal to the amount specified in Item 14 of Schedule 2.01, so long
as each of the following conditions have been satisfied on such Distribution
Date: (w) the aggregate amount of principal payments on the Class A Notes, Class
B Notes and Class C Notes during the Incentive Servicing Fee Term exceeds
$310,000,000; (x) the Monthly Delinquency Rates for the May 2011 Monthly Period
is less than 16.5%; (y) the aggregate outstanding amount of all Principal
Receivables with respect to Accounts that with respect to the May 2011 Monthly
Period are in or subject to consumer credit counseling services or similar
arrangements is less than an amount equal to 30.0% of the aggregate outstanding
amount of all Principal Receivables for such Monthly Period; and (z) a
Supplemental Servicer Default has not occurred and is then continuing.
 
(d) On the first Distribution Date after the occurrence of an Event of Default,
the Servicer shall cause the Indenture Trustee through written instruction to
withdraw all amounts on deposit in the Incentive Servicing Fee Account and
distribute such amount to the Paying Agent for pro rata payment of principal on
the Class A Notes, the Class B Notes, the Class C-1 Notes and the Class C-2
Notes.
 
19

--------------------------------------------------------------------------------

 
 


ARTICLE V                      
 
 
Distributions and Reports to
 
Series 2004-One Noteholders
 
Section 5.01. Distributions.
 
(a) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicer’s Statement, shall distribute to each Class A Noteholder of record on
the related Record Date (other than as provided in Section 10.02 of the
Indenture) such Class A Noteholders’ pro rata share of the amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
interest on the Class A Notes and Class A Costs pursuant to this Supplement.
 
(b) On each Special Payment Date, the Paying Agent, in accordance with the
Monthly Servicer’s Statement, shall distribute to each Class A Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such Class A Noteholders’ pro rata share of the amounts held by
the Paying Agent that are allocated and available on such date to pay principal
of the Class A Notes pursuant to this Supplement up to a maximum amount on any
such date equal to the Class A Note Principal Balance on such date.
 
(c) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicer’s Statement, shall distribute to each Class B Noteholder of record on
the related Record Date (other than as provided in Section 10.02 of the
Indenture) such Class B Noteholders’ pro rata share of the amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
interest on the Class B Notes and Class B Costs pursuant to this Supplement.
 
(d) On each Special Payment Date, the Paying Agent, in accordance with the
Monthly Servicer’s Statement, shall distribute to each Class B Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such Class B Noteholders’ pro rata share of the amounts held by
the Paying Agent that are allocated and available on such date to pay principal
of the Class B Notes pursuant to this Supplement up to a maximum amount on any
such date equal to the Class B Note Principal Balance on such date.
 
(e) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicer’s Statement, shall distribute to each Class C-1 Noteholder of record on
the related Record Date (other than as provided in Section 10.02 of the
Indenture) such Class C-1 Noteholders’ pro rata share of the amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
interest on the Class C-1 Notes and Class C-1 Costs pursuant to this Supplement.
 
(f) On each Special Payment Date, the Paying Agent, in accordance with the
Monthly Servicer’s Statement, shall distribute to each Class C-1 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such Class C-1 Noteholders’ pro rata share of the amounts held by
the Paying Agent that are allocated and available on such date to pay principal
of the Class C-1 Notes pursuant to this Supplement up to a maximum amount on any
such date equal to the Class C-1 Note Principal Balance on such date.
 
(g) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicer’s Statement, shall distribute to each Class C-2 Noteholder of record on
the related Record Date (other than as provided in Section 10.02 of the
Indenture) such Class C-2 Noteholders’ pro rata share of the amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
interest on the Class C-2 Notes and Class C-2 Costs pursuant to this Supplement.
 
(h) On each Special Payment Date, the Paying Agent, in accordance with the
Monthly Servicer’s Statement, shall distribute to each Class C-2 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such Class C-2 Noteholders’ pro rata share of the amounts held by
the Paying Agent that are allocated and available on such date to pay principal
of the Class C-2 Notes pursuant to this Supplement up to a maximum amount on any
such date equal to the Class C-2 Note Principal Balance on such date
 
(i) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicer’s Statement, shall distribute to each Class D Noteholder of record on
the related Record Date (other than as provided in Section 10.02 of the
Indenture) such Class D Noteholders’ pro rata share of the amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
interest on the Class D Notes pursuant to this Supplement.
 
(j) On each Special Payment Date, the Paying Agent, in accordance with the
Monthly Servicer’s Statement, shall distribute to each Class D Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such Class D Noteholders’ pro rata share of the amounts held by
the Paying Agent that are allocated and available on such date to pay principal
of the Class D Notes pursuant to this Supplement up to a maximum amount on any
such date equal to the Class D Note Principal Balance on such date.
 
(k) The distributions to be made pursuant to this Section 5.01 are subject to
the provisions of Sections 2.06 and 8.01 of the Transfer and Servicing Agreement
and Section 5.05 of the Indenture and Section 8.01.
 
(l) Except as provided in Section 10.02 of the Indenture with respect to a final
distribution, distributions to Series 2004-One Noteholders hereunder shall be
made by wire transfer of same day funds to the account that has been designated
by the applicable Noteholders not less than ten Business Days prior to such
Distribution Date.
 
Section 5.02. Reports and Statements to Series 2004-One Noteholders.
 
 
20

--------------------------------------------------------------------------------

 
(a) Not later than each Determination Date, the Servicer shall deliver to
Merrill, the Indenture Trustee and the Paying Agent (i) a statement (“Monthly
Servicer’s Statement”) substantially in the form of Exhibit B prepared by the
Servicer and (ii) a certificate of a Servicing Officer substantially in the form
attached thereto.
 
(b) A copy of each statement or certificate provided pursuant to subsection
5.02(a) may be obtained by any Series 2004-One Noteholder by a request in
writing to the Servicer.
 
(c) On or before January 31 of each calendar year, beginning with calendar year
2005, the Paying Agent, on behalf of the Indenture Trustee, shall furnish or
cause to be furnished to each Person who at any time during the preceding
calendar year was a Series 2004-One Noteholder, a statement prepared by the
Servicer containing the information which is required to be contained in the
statement to Series 2004-One Noteholders, as set forth in subsection 5.02(a)
aggregated for such calendar year or the applicable portion thereof during which
such Person was a Series 2004-One Noteholder, together with other information as
is required to be provided by an issuer of indebtedness under the Code.  Such
obligation of the Paying Agent shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Paying
Agent pursuant to any requirements of the Code as from time to time in effect.
 
ARTICLE VI                                
 


 
Early Redemption Events
 
Section 6.01. Early Redemption Events.
 
If any one of the following events shall occur with respect to the Series
2004-One Notes:
 
(a) (i)  failure on the part of the Transferor or the Issuer to make any payment
or deposit required by the terms of the Transfer and Servicing Agreement, the
Indenture or this Supplement on or before the date occurring five (5) Business
Days after the date such payment or deposit is required to be made therein or
herein or (ii) failure on the part of the Transferor duly to observe or perform
any other covenants or agreements of the Transferor set forth in the Transfer
and Servicing Agreement, the Note Purchase Agreement or the CFC Receivables
Purchase Agreement, or failure on the part of the Issuer duly to observe or
perform any other covenants of the Issuer set forth in the Indenture, the Note
Purchase Agreement or this Supplement, which failure has a material adverse
effect on the Series 2004-One Noteholders and which continues unremedied for a
period of ten (10) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Transferor and
the Issuer by the Indenture Trustee, or to the Transferor, the Issuer and the
Indenture Trustee by Class A Noteholders, Class B Noteholders and Class C
Noteholders holding not less than 50% of the outstanding principal balance of
the sum of the Class A Notes, the Class B Notes and the Class C Notes;
 
(b) any representation or warranty made by (i) the Transferor in the Transfer
and Servicing Agreement or the Note Purchase Agreement or (ii) the Issuer in the
Indenture, the Note Purchase Agreement or this Supplement shall prove to have
been incorrect when made or when delivered, which continues to be incorrect for
a period of sixty (60) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Transferor and the Issuer by the Indenture Trustee, or to the Transferor, the
Issuer and the Indenture Trustee by Class A Noteholders, Class B Noteholders and
Class C Noteholders holding not less than 50% of the outstanding principal
balance of the sum of the Class A Notes, the Class B Notes and the Class C Notes
and as a result of which the interests of the Class A Noteholders, the Class B
Noteholders and the Class C Noteholders are materially and adversely affected
for such period; provided, however, that an Early Redemption Event pursuant to
this subsection 6.01(b) shall not be deemed to have occurred hereunder if the
Transferor is treating the related Receivable as an Ineligible Receivable or has
accepted reassignment of the related Receivable, or all of such Receivables, if
applicable, during such period in accordance with the provisions of the Transfer
and Servicing Agreement;
 
(c) (i)           any Servicer Default shall occur or (ii) the Servicer shall
fail to deliver the Monthly Servicer’s Statement when required pursuant to
subsection 5.02(a)(i) and such failure shall continue unremedied for a period of
30 days or more;
 
(d) the average Net Yield for any three consecutive Monthly Periods is reduced
to a rate which is less than 3.0%;
 
(e) the Net Yield for any Monthly Period is reduced to a rate which is less than
2.0%;
 
(f) the average of the Monthly Payment Rates for any three consecutive Monthly
Periods shall be less than 4.5%;
 
(g) the weighted average FICO score of all Eligible Accounts for the immediately
preceding three Monthly Periods shall be less than 580;
 
(h) a Corporate Finance Event shall have occurred as of a fiscal quarter end and
such Corporate Finance Event shall not have been cured by the next fiscal
quarter end;
 
(i) the Indenture Trustee shall, for any reason, fail to have a valid and
perfected first priority security interest in such of the Receivables as shall
constitute part of the Trust Estate;
 
(j) [Reserved];
 
(k) if, on any date, the product of (i) the Floating Allocation Percentage, (ii)
the Series 2004-One Allocation Percentage (using, if a Paired Series has been
designated pursuant to Section 9.08 and its Paired Series Final Payment Date has
not occurred, for purposes of any Paired Series, the Series Allocation Amount
and Series Adjusted Allocation Amount used to calculate the Series Allocation
Percentage for allocating Series Allocable Finance Charge Collections to each
Series) and (iii) the sum of the Special Funding Amount, the amount on deposit
in the Collection Account in respect of Collections of Principal Receivables and
the total amount of Principal Receivables on such date, is less than the
Allocation Amount on such date;
 
(l) the average of the Monthly Default Rates for any three consecutive Monthly
Periods shall exceed 21%;
 
 
21

--------------------------------------------------------------------------------

 
(m) without limiting any of the foregoing, the occurrence of an Event of Default
with respect to Series 2004-One and acceleration of the maturity of the Series
2004-One Notes in accordance with Section 5.03 of the Indenture;
 
(n) the average of the Monthly Delinquency Rates for three consecutive Monthly
Periods shall exceed 16.5%;
 
(o) (i) a Change of Control shall have occurred or (ii) CompuCredit or a
successor thereto as a result of a merger or other transaction permitted under
Section 6.02 of the Transfer and Servicing Agreement shall cease to own 100% of
the issued and outstanding capital stock of the Transferor;
 
(p) (i) the failure of any Interest Rate Cap Provider to make any payment under
an Interest Rate Cap within 30 days of the date such payment was due or (ii)
following the withdrawal or reduction of the Required Rating of an Interest Rate
Cap Provider, the failure of (x) the Interest Rate Cap Provider to enter into an
arrangement satisfying the requirements of subsection 4.13(c)(x) or (y) the
Issuer, to (i) cause the Interest Rate Cap Provider to pledge securities in
accordance with subsection 4.13(c)(y)(i) or (ii) replace the Interest Rate Cap
with a Replacement Interest Rate Cap, and such failure shall continue for a
period of 30 days;
 
(q) failure on the part of the Transferor duly to designate additional Eligible
Accounts within 10 days after it is required to designate such additional
Eligible Accounts pursuant to subsection 2.09(e) of the Transfer and Servicing
Agreement;
 
(r) an early redemption event relating to any other Series shall have occurred
(other than an early redemption event occurring during the controlled
accumulation period for such other Series relating to the diminution of net
yield as a result of the negative arbitrage resulting from depositing amounts in
a principal funding account);
 
(s) [Reserved]; or
 
(t) any material adverse change in the operations of the Issuer, the Transferor,
the Servicer or an Account Owner, or any other event, which materially affects
the Issuer’s, the Transferor’s, the Servicer’s or an Account Owner’s ability to
either collect upon the Receivables or to perform thereunder, which has a
material adverse effect on the Class A Noteholders, the Class B Noteholders or
the Class C Noteholders;
 
then, in the case of any event described in subparagraph (a), (b) or (c), after
the applicable grace period, if any, set forth in such subparagraphs, either the
Indenture Trustee or the Holders of Class A Notes, the Class B Notes and the
Class C Notes evidencing more than 50% of the sum of the Class A Note Principal
Balance, the Class B Note Principal Balance and the Class C Note Principal
Balance, by notice then given in writing to the Issuer, the Transferor, the
Servicer and the Indenture Trustee, may declare that an Early Redemption Event
has occurred with respect to Series 2004-One as of the date of such notice, and,
in the case of any event described in subparagraph (d), (e), (f), (g), (h), (i),
(k), (l), (m), (n), (o), (p), (q), (r) or (t) shall occur with respect to Series
2004-One without any notice or other action on the part of the Indenture Trustee
or the Series 2004-One Noteholders immediately upon the occurrence of such
event.
 
ARTICLE VII                                
 


 
Optional Redemption; Series Termination
 
Section 7.01. Optional Redemption.
 
(a) On any day occurring on or after the date on which the Note Principal
Balance is reduced to 10% or less of the highest Note Principal Balance at any
time on or after the Closing Date, the Servicer shall have the option to redeem
the Series 2004-One Notes, at a redemption price equal to (i) if such day is a
Distribution Date, the Redemption Amount for such Distribution Date or (ii) if
such day is not a Distribution Date, the Redemption Amount for the Distribution
Date first following such day.
 
(b) The Servicer shall give the Issuer, the Transferor and the Indenture Trustee
at least 30 days’ prior written notice of the date on which the Servicer intends
to exercise such redemption option.  The Issuer shall deposit the Redemption
Amount into the Collection Account in same day funds and the Issuer shall
initiate such deposit prior to 10:00 a.m. New York City time on such day.  Such
redemption option is subject to payment in full of the Redemption
Amount.  Following the deposit of the Redemption Amount into the Collection
Amount in accordance with the foregoing, the Allocation Amount for Series
2004-One shall be reduced to zero and the Series 2004-One Noteholders shall have
no further interest in the Trust Estate.  The Redemption Amount shall be
distributed as set forth in subsection 8.01(b).
 
Section 7.02. Stated Maturity Date.
 
On the Stated Maturity Date, the right of the Series 2004-One Noteholders to
receive payments from the Issuer will be limited solely to the right to receive
payments pursuant to Section 5.05 of the Indenture and Section 8.01.
 
ARTICLE VIII                                
 


 
Redemption of Series 2004-One Notes; Final Distributions
 
Section 8.01. Sale of Receivables or Redemption of the Notes pursuant to Section
2.06 or 8.01 of the Transfer and Servicing Agreement and Sections 5.05 and 5.18
of the Indenture and Section 7.01.
 
(a) (i)           The amount to be paid by the Transferor with respect to Series
2004-One in connection with a reassignment of Receivables to the Transferor
pursuant to Section 2.06 of the Transfer and Servicing Agreement shall equal the
Redemption Amount for the first Distribution Date following the Monthly Period
in which the reassignment obligation arises under the Transfer and Servicing
Agreement.
 
22

--------------------------------------------------------------------------------

 
 
(ii) The amount to be paid by the Transferor with respect to Series 2004-One in
connection with a purchase of the Notes pursuant to Section 8.01 of the Transfer
and Servicing Agreement shall equal the Redemption Amount for the Distribution
Date of such purchase.
 
(b) With respect to the Redemption Amount deposited into the Collection Account
pursuant to Section 7.01 or any amounts allocable to the Series 2004-One Notes
deposited into the Collection Account pursuant to Sections 5.05 and 5.18 of the
Indenture, the Indenture Trustee shall, in accordance with the written direction
of the Servicer, not later than 2:30 p.m., New York City time, on the related
Distribution Date, make deposits or distributions of the following amounts (in
the priority set forth below and, in each case, after giving effect to any
deposits and distributions otherwise to be made on such date) in same day funds:
(1) the Class A Note Principal Balance on such Distribution Date shall be
distributed to the Paying Agent for payment to the Class A Noteholders and an
amount equal to the sum of (A) the Class A Monthly Interest for such
Distribution Date, (B) any Class A Monthly Interest previously due but not
distributed to the Class A Noteholders on a prior Distribution Date, (C) any
Class A Additional Interest for such Distribution Date and any Class A
Additional Interest previously due but not distributed to the Class A
Noteholders on a prior Distribution Date and (D) any Class A Costs due and
unpaid shall be distributed to the Paying Agent for payment to the Class A
Noteholders; (2) the Class B Note Principal Balance on such Distribution Date
shall be distributed to the Paying Agent for payment to the Class B Noteholders
and an amount equal to the sum of (A) the Class B Monthly Interest for such
Distribution Date, (B) any Class B Monthly Interest previously due but not
distributed to the Class B Noteholders on a prior Distribution Date, (C) any
Class B Additional Interest for such Distribution Date and any Class B
Additional Interest previously due but not distributed to Class B Noteholders on
a prior Distribution Date and (D) any Class B Costs due and unpaid shall be
distributed to the Paying Agent for payment to the Class B Noteholders; (3) the
Class C-1 Note Principal Balance on such Distribution Date shall be distributed
to the Paying Agent for payment to the Class C-1 Noteholders and an amount equal
to the sum of (A) the Class C-1 Monthly Interest for such Distribution Date, (B)
any Class C-1 Monthly Interest previously due but not distributed to the Class
C-1 Noteholders on a prior Distribution Date, (C) the amount of Class C-1
Additional Interest for such Distribution Date and any Class C-1 Additional
Interest previously due but not distributed to the Class C-1 Noteholders on a
prior Distribution Date and (D) any Class C-1 Costs due and unpaid shall be
distributed to the Paying Agent for payment to the Class C-1 Noteholders; (4)
the Class C-2 Note Principal Balance on such Distribution Date shall be
distributed to the Paying Agent for payment to the Class C-2 Noteholders and an
amount equal to the sum of (A) the Class C-2 Monthly Interest for such
Distribution Date, (B) any Class C-2 Monthly Interest previously due but not
distributed to the Class C-2 Noteholders on a prior Distribution Date, (C) the
amount of Class C-2 Additional Interest for such Distribution Date and any Class
C-2 Additional Interest previously due but not distributed to the Class C-2
Noteholders on a prior Distribution Date and (D) any Class C-2 Costs due and
unpaid shall be distributed to the Paying Agent for payment to the Class C-2
Noteholders; and (5) the Class D Note Principal Balance on such Distribution
Date shall be distributed to the Paying Agent for payment to the Class D
Noteholders and an amount equal to the sum of (A) the Class D Monthly Interest
for such Distribution Date, (B) any Class D Monthly Interest previously due but
not distributed to the Class D Noteholders on a prior Distribution Date and (C)
the amount of Class D Additional Interest for such Distribution Date and any
Class D Additional Interest previously due but not distributed to the Class D
Noteholders on a prior Distribution Date shall be distributed to the Paying
Agent for payment to the Class D Noteholders.
 
(c) Notwithstanding anything to the contrary in this Supplement or the
Indenture, all amounts distributed to the Paying Agent pursuant to subsection
8.01(b) for payment to the Series 2004-One Noteholders shall be deemed
distributed in full to the Series 2004-One Noteholders on the date on which such
funds are distributed to the Paying Agent pursuant to this Section and the
Series 2004-One Notes shall be deemed to be no longer Outstanding as such term
is defined in Section 1.01 of the Indenture.
 
ARTICLE IX                                
 


 
Miscellaneous Provisions
 
Section 9.01. Ratification of Agreement.
 
As supplemented by this Supplement, the Indenture is in all respects ratified
and confirmed and the Indenture as so supplemented by this Supplement shall be
read, taken and construed as one and the same instrument.
 
Section 9.02. Counterparts.
 
This Supplement may be executed in two or more counterparts, and by different
parties on separate counterparts, each of which shall be an original, but all of
which shall constitute one and the same instrument.
 
Section 9.03. Governing Law.
 
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.
 
Section 9.04. Tax Matters.
 
(a) Notwithstanding anything to the contrary herein, each of the Paying Agent,
the Servicer or the Indenture Trustee shall be entitled  to withhold for payment
to the applicable Governmental Authority any amount that it determines in its
sole discretion is required to be withheld pursuant to Section 1446 of the Code
and such amount shall be deemed to have been paid for all purposes of the
Indenture.
 
(b) Each of the Series 2004-One Noteholders other than a purchaser in a
Repurchase Transaction agrees that prior to the date on which the first interest
payment hereunder is due thereto, it will provide to the Servicer and the
Indenture Trustee (i) if such Series 2004-One Noteholder is created or organized
in or under the laws of a jurisdiction outside the United States, two duly
completed copies of the United States Internal Revenue Service Form W-8ECI or,
if the Transferor in its sole discretion consents, Form W-8BEN claiming treaty
benefits, or in either case successor applicable or required forms, (ii) if
required by the Transferor, a duly completed copy of United States Internal
Revenue Service Form W-9 or successor applicable or required forms, and (iii)
such other forms and information as may be reasonably required to confirm the
availability of any applicable exemption from United States federal, state or
local withholding taxes.  Each Series 2004-One Noteholder other than a purchaser
in a Repurchase Transaction agrees to provide to the Servicer and Indenture
Trustee, like additional subsequent duly completed forms (subject to like
consent) satisfactory to the Servicer and Indenture Trustee on or before the
date that any such form expires or becomes obsolete, or upon the occurrence of
any event requiring an amendment, resubmission or change in the most recent form
previously delivered by it, and to provide such extensions or renewals as may be
reasonably requested by the Servicer or Indenture Trustee.  Each Series 2004-One
Noteholder other than a purchaser in a Repurchase Transaction certifies,
represents and warrants that as of the date of this Agreement, or in the case of
such a Series 2004-One Noteholder which is an assignee as of the date of such
Note Assignment, that it is entitled (x) to receive payments under this
Supplement without deduction or withholding (other than pursuant to Section 1446
of the Code, if applicable) of any United States federal income taxes and (y) to
an exemption from United States backup withholding tax.  Each such Series
2004-One Noteholder other than a purchaser in a Repurchase Transaction
represents and warrants that it shall pay any taxes imposed on such Series
2004-One Noteholder attributable to its interest in the Series 2004-One Notes.
 
23

--------------------------------------------------------------------------------

 
 
(c) Each Series 2004-One Noteholder other than a purchaser in a Repurchase
Transaction agrees with the Transferor that: (a) such Series 2004-One Noteholder
will deliver to the Transferor on or before the Closing Date or the effective
date of any participation or Note Assignment a letter (an “Investment Letter”)
in the form of Exhibit D, executed by such assignee Series 2004-One Noteholder,
in the case of a Note Assignment, or by the Participant, in the case of a
participation, with respect to the purchase by such Series 2004-One Noteholder
or Participant of a portion of an interest relating to the Series 2004-One Note
and (b) all of the statements made by such Series 2004-One Noteholder or
Participant, as applicable, in its Investment Letter shall be true and correct
as of the date made.
 
(d) Each Series 2004-One Noteholder other than a purchaser in a Repurchase
Transaction, by its holding of an interest in the Series 2004-One Notes, hereby
severally represents, warrants and covenants, and each Series 2004-One
Noteholder other than a purchaser in a Repurchase Transaction that acquires an
interest in the Series 2004-One Notes by Note Assignment shall be deemed to have
severally represented, warranted and covenanted upon such Note Assignment
that:  (i) such Series 2004-One Noteholder has not acquired and shall not sell,
trade or transfer any interest in the Series 2004-One Notes, nor cause any
interest in the Series 2004-One Notes to be marketed, on or through either (A)
an “established securities market (or the substantial equivalent thereof)”
within the meaning of Section 7704(b)(1) of the Code (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise) or (B) a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704(b)(2) of the Code (including a market wherein interests in the
Series 2004-One Notes are regularly quoted by any person making a market in such
interests and a market wherein any person regularly makes available bid or offer
quotes with respect to interests in the Series 2004-One Notes and stands ready
to effect buy or sell transactions at the quoted prices for itself or on behalf
of others), and (ii) unless the Transferor consents otherwise, such Series
2004-One Noteholder (A) is properly classified as, and shall remain classified
as, a “corporation” as described in Section 7701(a)(3) of the Code and (B) is
not, and shall not become, an “S corporation” as described in Section 1361 of
the Code.  Each Series 2004-One Noteholder other than a purchaser in a
Repurchase Transaction represents, warrants and covenants that it shall (A)
cause each of its Participants otherwise permitted hereunder to make
representations, warranties and covenants similar to the foregoing for the
benefit of the Transferor and the Issuer at the time such Participant becomes a
Participant and (B) forward a copy of such representations, warranties and
covenants to the Indenture Trustee.  In the event of any breach of the
representation, warranty and covenant of a Series 2004-One Noteholder or its
Participant that such Series 2004-One Noteholder or participant shall remain
classified as a corporation other than an S corporation, such Series 2004-One
Noteholder shall notify the Transferor promptly upon such Series 2004-One
Noteholder’s becoming aware of such breach, and thereupon the Series 2004-One
Noteholder hereby agrees to use reasonable efforts to procure a replacement
investor which is acceptable to the Transferor not so affected to replace such
affected Series 2004-One Noteholder.  In any such event, the Transferor shall
also have the right to procure a replacement investor.  Each affected Series
2004-One Noteholder hereby agrees to take all actions necessary to permit a
replacement investor to succeed to its rights and obligations hereunder.  Each
Series 2004-One Noteholder other than a purchaser in a Repurchase Transaction
which has a Participant which has breached its representation, warranty and
covenant that it shall remain classified as a corporation other than an S
corporation hereby agrees (without limiting the right of the Transferor to
procure a replacement investor for such Series 2004-One Noteholder as provided
above in this paragraph) to notify the Transferor of such breach promptly upon
such Series 2004-One Noteholder’s becoming aware thereof and to use reasonable
efforts to procure a replacement Participant, as applicable, not so affected
which is acceptable to the Transferor to replace any such Participant.
 
(e) Subject to the provisions of subsection (g), each Series 2004-One Noteholder
may at any time sell, assign or otherwise transfer, to the extent of such Series
2004-One Noteholder’s interest in the Series 2004-One Notes (each, a “Note
Assignment”), to any Person to which the Transferor may consent, which consent
shall not be unreasonably withheld (it being understood that such consent shall
be considered to be withheld reasonably on the basis that following such
proposed Note Assignment the number of Private Holders would exceed 80 or the
Issuer would otherwise be in jeopardy of being treated as taxable as a publicly
traded partnership pursuant to Section 7704 of the Code), all or part of its
interest in the Series 2004-One Notes; provided, however, that any Note
Assignment shall be void unless (i) the minimum amount of such Note Assignment
shall be $5,000,000, (ii) such assignee Series 2004-One Noteholder shall comply
with this Section 9.04 and shall have delivered to the Indenture Trustee, prior
to the effectiveness of such Note Assignment, a copy of an agreement under which
such assignee Series 2004-One Noteholder has made the representations,
warranties and covenants required to be made pursuant to this Section 9.04,
(iii) following the Note Assignment there shall not be in the aggregate more
than the number set forth in Item 1 of Schedule 9.04 of  beneficial owners of an
interest or Participants holding an interest in the Class A Notes, the Class B
Notes or the Class C Notes, and (iv) such proposed assignee shall provide the
forms described in clauses (i), (ii) and (iii) of subsection 9.04(b) (subject to
the Transferor’s consent, as applicable and as set forth therein) in the manner
described therein.  In connection with any Note Assignment, the assignor Series
2004-One Noteholder shall request in writing to the Indenture Trustee (who shall
promptly deliver it to the Transferor) for the consent of the Transferor (the
Transferor shall respond to any such request within ten Business Days after its
receipt and the Transferor will not unreasonably withhold such consent) it being
understood that the obtaining of such consent is a condition to the
effectiveness of the Note Assignment.  Each assignee Series 2004-One Noteholder
is subject to the terms and conditions of subsection 9.04(b) on an ongoing basis
and hereby makes the certifications, representations and warranties contained
therein.
 
(f) Subject to the provisions of subsection (g), any Series 2004-One Noteholder
may at any time grant a participation in all or part (but not less than $20,000)
of its interest in Series 2004-One Notes to any Person to whom the Transferor
may consent (each such Person, a “Participant”) , which consent shall not be
unreasonably withheld (it being understood that such consent shall be considered
to be withheld reasonably on the basis that following such proposed
participation the number of Private Holders would exceed 80 or the Issuer would
otherwise be in jeopardy of being treated as taxable as a publicly traded
partnership pursuant to section 7704 of the Code); provided, however, that such
participation shall be void, unless (i) such Participant complies with the
applicable provisions of this Section 9.04, (ii) such Series 2004-One Noteholder
delivers to the Indenture Trustee, prior to the effectiveness of its
participation, a copy of an agreement under which such Participant has made the
representations, warranties and covenants required to be made pursuant to this
Section and (iii) there shall not be more than the number set forth in Item 1 of
Schedule 9.04 of  beneficial owners of an interest or Participants holding an
interest in the Class A Notes, the Class B Notes or the Class C Notes after
giving effect to such participation.  In connection with the granting of any
such participation to any  Person, the granting Series 2004-One Noteholder shall
provide a written request to the Indenture Trustee (who shall promptly deliver
it to the Transferor) for the consent of the Transferor to the granting of the
specified interest to any identified prospective Participant.  The Transferor
shall respond to any such request within ten Business Days after its receipt, it
being understood that the obtaining of such consent is a condition to the
effectiveness of a participation. Each Series 2004-One Noteholder hereby
acknowledges and agrees that any such participation will not alter or affect in
any way whatsoever such Series 2004-One Noteholder’s direct obligations
hereunder and that the Transferor shall have no obligation to have any
communication or relationship whatsoever with any Participant of such Series
2004-One Noteholder in order to enforce the obligations of such Series 2004-One
Noteholder hereunder.  Each Series 2004-One Noteholder shall promptly notify the
Indenture Trustee (which shall promptly notify the Transferor) in writing of the
identity and interest of each Participant upon any such disposition.  As a
condition of granting any participation, the Series 2004-One Noteholder hereby
agrees to deliver to the Transferor a certification of the proposed Participant
pursuant to which the Participant certifies, represents and warrants that (i)
such Participant is entitled to (x) receive payments with respect to its
participation without deduction or withholding of any United States federal
income taxes and (y) an exemption from United States backup withholding tax,
(ii) prior to the date on which the first interest payment is due to the
Participant, such Series 2004-One Noteholder will provide to the Servicer and
Indenture Trustee, the forms described in clauses (i), (ii) and (iii) of
subsection 9.04(b) (subject to the Transferor’s consent, as applicable and as
set forth therein) as though the Participant were a Series 2004-One Noteholder,
(iii) such Series 2004-One Noteholder similarly will provide subsequent forms as
described in subsection 9.04(b) with respect to such Participant as though it
were a Series 2004-One Noteholder, and (iv) such Participant will pay any taxes
imposed on its participation interest in the Series 2004-One Notes.
 
(g) Except (i) as provided in subsections (e) and (f) above and (ii) in
connection with any pledge to any Federal Reserve Bank to secure any obligation
of a Series 2004-One Noteholder, no Series 2004-One Noteholder may sell,
transfer, assign, exchange, participate or otherwise convey or pledge,
hypothecate, rehypothecate, or otherwise grant a security interest (each, a
“Transfer”) other than pursuant to a Repurchase Transaction (provided that the
aggregate number of beneficial owners, Participants or record owners of the
Class A Notes, Class B Notes or Class C Notes shall not at any time exceed the
number set forth in Item 1 of Schedule 9.04) in a Series 2004-One Note and any
Transfer shall be void.  For the avoidance of doubt, a purchaser in a Repurchase
Transaction shall not constitute a beneficial owner or a Participant for
purposes of this Section 9.04, but shall constitute a record owner.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 9.05. Transfer of Class D Notes.  Any transfer of the Class D Notes
shall be subject to delivery to the Indenture Trustee of a Tax Opinion with
respect to such transfer.
 
Section 9.06. Limitation of Owner Trustee Liability.
 
It is expressly understood and agreed by the parties that (a) this Supplement is
executed and delivered by Wilmington Trust FSB, not individually or personally,
but solely as Owner Trustee, in the exercise of the powers and authority
conferred and vested in it, pursuant to the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer or Owner Trustee is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust FSB but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust FSB, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under the parties hereto, and (d)
under no circumstances shall Wilmington Trust FSB be personally liable for the
payment of any indebtedness or expenses of the Issuer or Owner Trustee or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer or Owner Trustee under this Agreement
or any other related documents.
 
Section 9.07. Limitation of Indenture Trustee Liability.
 
It is expressly understood and agreed by the parties that with respect to the
execution of this Supplement by The Bank of New York Mellon (a) this Supplement
is executed and delivered by The Bank of New York Mellon, not individually or
personally, but solely as Indenture Trustee, in the exercise of the powers and
authority conferred and vested in it, pursuant to the Indenture, (b) nothing
herein contained shall be construed as creating any liability on The Bank of New
York Mellon, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (c) under no circumstances shall The Bank of New
York Mellon be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Supplement or any other related documents.
 
Section 9.08. Paired Series.
 
The Transferor may, as long as no Planned Redemption Event or Early Redemption
Event shall have occurred, designate a Series that will begin its scheduled
Redemption Period (as such term is defined in the Indenture) within 60 days as a
paired Series (each, a “Paired Series”).  The Transferor shall send written
notice of such designation to the Indenture Trustee, the Servicer and Merrill no
more than 60 days nor less than 30 days prior to the scheduled start of the
Redemption Period (as such term is defined in the Indenture) for such Paired
Series.  Each such written designation shall include an Officer’s Certificate of
the Transferor to the effect that the Transferor reasonably believes that such
designation will not, based on the facts known to the Person executing such
Officer’s Certificate, result in the occurrence of a Default or an Early
Redemption Event for any Series outstanding (including Series 2004-One).
 

{O1516522;8}
 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture Supplement to be duly executed by their respective
officers thereunto duly authorized, all as of the day and year first above
written.
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
 
Issuer
 
By:           WILMINGTON TRUST FSB
 
not in its individual capacity, but solely
 
as Owner Trustee
 
By:           /s/Donald G. Mackelcan
 
Name: Donald G. Mackelcan
 
Title:  Senior Vice President
 


 
THE BANK OF NEW YORK MELLON,
 
not in its individual capacity, but solely as
 
Indenture Trustee
 
By:           /s/Catherine L. Cerilles
 
Name: Catherine L. Cerilles
 
Title:  Vice President
 


 
COMPUCREDIT CORPORATION,
 
Servicer
 
By:          /s/J.Paul Whitehead, III
 
Name: J.Paul Whitehead, III
 
Title:   Chief Financial Officer
 


 
[Signature Page to Series 2004-One Indenture Supplement]
 
 
26

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
